                                          Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 1 of 56




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     RUSHING,                                           Case No. 18-cv-02351-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING PETITION FOR
                                   9             v.                                         WRIT OF HABEAS CORPUS
                                  10     ROBERT NEUSCHMID,                                  [Re: ECF 11]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Pierre Rushing (a.k.a. Pierre Smith) is currently in the custody of Robert

                                  14   Neuschmid, warden at California State Prison, Solano in Vacaville, California. In 2011, Rushing

                                  15   was convicted in Alameda County Superior Court of one count of first degree murder. He was

                                  16   then sentenced to fifty years to life in prison. Rushing has since unsuccessfully pursued direct and

                                  17   collateral review in California state court. This matter now comes before the Court on a petition

                                  18   for writ of habeas corpus pursuant to 28 U.S.C. § 2254(d). ECF 11. Having considered the

                                  19   parties’ submissions, the record in the case, and the applicable law, the Court DENIES the petition

                                  20   and the request for an evidentiary hearing.

                                  21     I.   PROCEDURAL HISTORY
                                  22          The following procedural history is undisputed, and therefore drawn from the Amended

                                  23   Petition (ECF 11 at p-1 to p-2) and the Answer (ECF 19-1 at 1-2).

                                  24          On September 28, 2011, an Alameda County jury convicted Pierre Rushing of one count of

                                  25   first degree murder, Cal. Penal Code § 187; the jury also found several firearm enhancements, i.e.,

                                  26   that Petitioner personally and intentionally discharged a firearm and caused great bodily injury (id.

                                  27   §§ 12022.7(a), 12022.53(d)), that Petitioner personally and intentionally discharged a firearm (id.

                                  28   § 12022.53(c)), and that Petitioner personally used a firearm (id. §§ 12022.5 (a), 12022.53(b), (g)).
                                            Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 2 of 56




                                   1           Petitioner appealed to the California Court of Appeal, Case No. A133769, and, while the

                                   2   direct appeal was pending, also filed a state habeas petition, Case No. A137965. The California

                                   3   Court of Appeal consolidated the two cases and, in 2013, issued an unpublished decision as to

                                   4   both. People v. Smith, No. A133769, 2013 WL 4017400 (Cal. Ct. App. Aug. 1, 2013), as

                                   5   modified (Aug. 27, 2013).

                                   6           As to the direct appeal, the Court of Appeal affirmed the judgment against petitioner. The

                                   7   California Supreme Court later denied Petitioner’s petition for review of the direct appeal (Case

                                   8   No. S212883). See ECF 18-16 (Exhibit 6: Petition and Order).

                                   9           As to the habeas petition, the Court of Appeal found that petitioner had stated a prima facie

                                  10   case for relief on a claim of factual innocence based on newly discovered evidence and remanded

                                  11   the petition to the Superior Court for an evidentiary hearing; the court denied relief on the

                                  12   remainder of petitioner’s habeas claims. People v. Smith, 2013 WL 4017400 at *12. The Superior
Northern District of California
 United States District Court




                                  13   Court held a 3-day evidentiary hearing in February and March 2017, after which it denied

                                  14   Petitioner’s state habeas petition (Case No. 166345). See ECF 18-17 (Exhibit 8: Reporter’s

                                  15   Transcript of evidentiary hearing; Exhibit 9: Order).

                                  16           In September 2017, Petitioner filed a pro se federal habeas petition before this Court. See

                                  17   Docket for Case No. 17-CV-05195-BLF at ECF 1. After Respondent moved to dismiss for failure

                                  18   to exhaust state remedies for certain claims, the Court granted Rushing leave to withdraw the

                                  19   petition without prejudice to later refiling it. Id. at ECF 17. Shortly thereafter, in April 2018,

                                  20   Petitioner filed a second state habeas petition before the California Court of Appeal (Case No.

                                  21   A154055) in order to exhaust his claims. See ECF 18-18 (Exhibit 10: Petition). A few days later,

                                  22   Petitioner returned to federal court, this time represented by counsel. Petitioner filed a second

                                  23   federal habeas petition and a motion to stay the federal proceedings pending resolution of his

                                  24   second state habeas petition. ECF 1. This Court granted the motion for stay and abeyance. ECF

                                  25   9.

                                  26           Back in state court, the Court of Appeal denied the second state habeas petition (Case No.

                                  27   A154055) without a written opinion and Petitioner sought review by the California Supreme Court

                                  28   (S248512). In June 2018, the California Supreme Court denied review of the habeas denial. See
                                                                                          2
                                             Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 3 of 56




                                   1   ECF 18-19 (Exhibit 11: Petition, Answer, Reply and Order).

                                   2             Petitioner subsequently filed an Amended Petition and this Court lifted the stay and

                                   3   reopened the proceedings. ECF 11, 12. That Amended Petition has been fully briefed and is now

                                   4   before the Court.

                                   5       II.   FACTUAL BACKGROUND
                                   6             Below, the Court summarizes the factual evidence presented in this case (A) at trial and

                                   7   (B) at the evidentiary hearing conducted by the Superior Court on collateral review.

                                   8             A.   Facts Established at Trial
                                   9             Petitioner adopts the California Court of Appeal’s summary of the evidence presented at

                                  10   trial. ECF 11(“Pet.”) at p-2; see People v. Smith, No. A133769, 2013 WL 4017400 (Cal. Ct. App.

                                  11   Aug. 1, 2013), as modified (Aug. 27, 2013). That summary is duplicated in full below, with

                                  12   footnotes renumbered for continuity and alterations preserved. Note that “Green” is Robert Green,
Northern District of California
 United States District Court




                                  13   the only witness who “identified defendant as a participant in the killing” at trial. People v. Smith,

                                  14   2013 WL 4017400, at *1.

                                  15             Green’s testimony regarding the April 15, 2011, shooting

                                  16                      In the early morning hours of April 15, 2011—between 3:30 and 3:45
                                                 a.m.—Green and Pat Smith (Smith)1 arrived at an apartment building at 1406 77th
                                  17
                                                 Avenue in Oakland “to buy drugs.” Green testified that he had previously
                                  18             accompanied Smith when he bought drugs from defendant at this same location,
                                                 the first time a week or two before the incident. On that occasion, Green stated,
                                  19             he clearly observed defendant’s face and heard his voice. Green had also seen
                                                 defendant driving around the neighborhood in a grey sedan.
                                  20
                                                          On the occasion in question, Green testified that he and Smith arrived at
                                  21             the apartment building in a red Volkswagen Jetta driven by Smith. Green stayed
                                                 in the car while Smith went inside to buy the drugs. A few minutes later, Green
                                  22             saw a man, later identified as the victim, Dawonye Taylor, exit the building and
                                                 walk down the street. Shortly thereafter, Smith and two men came out of the
                                  23
                                                 apartment building. Green identified one of the men as Andre, who he recognized
                                  24             “through buying drugs off him,” and the third individual as defendant. Green
                                                 testified that when he first saw defendant that night, his “name didn’t click” but
                                  25             he recognized defendant "from somewhere.” Later that night he remembered that
                                                 defendant had introduced himself as “C” during their initial meeting. Green
                                  26             testified that defendant is in fact the person he knew as “C.”
                                  27

                                  28   1
                                           “Three persons named Smith were involved in the facts of this case. None are related.”
                                                                                       3
                                       Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 4 of 56




                                                  The three men got into the red Jetta. Defendant, wearing a black “puff
                                   1      coat,” sat in the rear passenger seat behind Green. As the car took off in the
                                   2      direction Taylor was walking, defendant told someone on his cell phone “that
                                          somebody stole his iPod” and that “[he] shouldn't have left his iPod plugged up in
                                   3      the house.” As the car approached Taylor, Green heard defendant say, “there he
                                          go right there” and defendant told Smith to “let him out of the car.” Smith made a
                                   4      u-turn next to Taylor, stopping by a Giant Quarter-Pound Burger restaurant.
                                          Green testified that defendant and Andre got out of the car, pinned Taylor against
                                   5
                                          the passenger door, and began hitting and kicking him in the face and chest.
                                   6      Defendant accused Taylor of stealing his iPod. As Green turned to speak to
                                          Smith, a single gunshot was fired. Green turned and saw defendant “holding a
                                   7      gun towards” Taylor, “pointing [the gun] towards [Taylor’s] stomach.” Green
                                          stated, “it appear[ed] that [defendant] had his hand on the trigger.” Defendant and
                                   8      Andre got back in the car and Smith drove off, leaving Taylor to die on the street.
                                   9              DeCarla Smith (Carla) testified that as these events unfolded, she was
                                          standing at a bus stop two blocks away. She saw a red Volkswagen make a u-turn
                                  10      and pull in front of the Giant Burgers restaurant. She recognized the car as
                                          belonging to Smith because two weeks before she had been in the car with him.
                                  11
                                          She recognized Smith as the driver of the car, and saw that there were three
                                  12      occupants. Carla testified that after the car parked, someone exited the car,
Northern District of California




                                          confronted the victim, and then one gunshot was fired. About 15 to 20 minutes
 United States District Court




                                  13      later, Carla crossed the street and identified the victim as “2.” Carla
                                          acknowledged that she had previously given different accounts of the incident to
                                  14      the police because she did not want to be seen as a snitch. She said the “theory on
                                          the street is what you see you don’t see” but swore that her trial testimony was
                                  15
                                          truthful.
                                  16      Events leading to defendant’s arrest
                                  17              On the following day, April 16, Green approached an Oakland police
                                  18      officer and asked to speak with him about the shooting the day before. Officer
                                          Steve Walker confirmed that Green had approached him and he gave Green's
                                  19      contact information to a homicide investigator, Steven Nowak. Green met with
                                          Nowak on April 21, 2011. Green testified that during this initial meeting, he was
                                  20      shown a photo lineup from which he identified Andre as one of the men in the car
                                          on April 15, but he was unable to identify the other two men. Green gave the
                                  21      officer a description of “C” as brown skinned, about 5 feet 10 inches tall, with
                                  22      short hair, 20 years old, and around 120 pounds with a slim build. Green met
                                          with Nowak the next day, April 22, and identified Smith from a photo lineup, but
                                  23      was still unable to identify any photograph as a picture of “C.”

                                  24              On April 22, 2011, Officer Michele Melham spotted the red Jetta in a
                                          parking lot with Smith asleep in the front seat. Aware of the ongoing homicide
                                  25      investigation, Melham detained both Smith and the car. The car was dusted for
                                          fingerprints. Those of Smith, Green, and Carla were taken from the car, but no
                                  26      fingerprints of Andre or defendant were found.
                                  27              On April 30, Green fortuitously saw defendant at a BART station wearing
                                          a red cap. He called Nowak and told him that he had just seen “C” and that his
                                  28      prior description of him was wrong, as the man had a darker complexion and was
                                                                                   4
                                           Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 5 of 56




                                              taller than he initially thought. Green told Nowak that his height was in fact 6
                                   1          feet 2 inches. At trial, Green attributed his mistake to the fact that the night of the
                                   2          incident he was sitting in the car while defendant stood, so that he had no frame of
                                              reference.
                                   3                  While on patrol on May 3, 2011, Officer Michael Igualdo saw a man
                                   4          matching the description of the suspect from the April 15 shooting. This
                                              individual was a Black male, “tall, slim build, and young,” and he was wearing a
                                   5          red cap.2 Igualdo stopped the man, who identified himself as defendant. Later
                                              that day Igualdo went back to the 1400 block of 77th Avenue and observed
                                   6          defendant leaning against a grey sedan parked in close proximity to the 1406 77th
                                              Avenue apartment building.
                                   7
                                                      On May 9, Nowak went to Green's residence and showed Green two new
                                   8          photo lineups. Green immediately identified photograph No. 4 as the person he
                                              knew as “C.” At trial, Nowak testified that defendant is the person shown in
                                   9          photograph No. 4. Based on this information, an arrest warrant was issued and
                                  10          defendant was arrested on May 20, 2011.
                                              Forensic pathologist and criminalist testimony
                                  11
                                                       A forensic pathologist testified that the victim had a grazing gunshot
                                  12
                                              wound to the left shoulder. There was “an entrance-type gunshot wound, entrance
Northern District of California
 United States District Court




                                  13          meaning bullet going into the body. And this was located in the area of the left
                                              collar bone. There were also some scrapes on [the victim’s] body, and these were
                                  14          located at . . . the right eye area.” The pathologist said that the scrapes were
                                              consistent with being punched with a fist, although he could not confirm that was
                                  15          in fact the cause. The cause of death was a gunshot wound to the torso.
                                  16                  A criminalist with the Oakland Police Department also testified. He tested
                                              the victim’s sweatshirt, focusing particularly on the upper left-hand shoulder area
                                  17          and what looked like a bullet hole. By examining the hole, the lead surrounding
                                              the hole, and residue gun powder left on the sweatshirt, the criminalist found that
                                  18
                                              the hole was ragged and torn, indicating a “close, near contact or contact shot”
                                  19          and that the hole is a bullet hole made from sweatshirt-to-muzzle distance.
                                              Defendant’s alibi
                                  20
                                                      Laura Richardson testified that she and defendant were friends and were
                                  21
                                              also intimate. She testified that she was with defendant on April 14, 2011,
                                  22          recording a video in the park. Richardson said they went to the home of
                                              defendant’s grandmother ‘late’ that night, and stayed for four to six hours. She
                                  23          and defendant left his grandmother's house around the break of dawn the
                                              following morning, April 15, to get breakfast and she then dropped defendant off
                                  24          back at his grandmother's home. Richardson said she specifically remembered
                                  25          April 15th, as it was tax day and her mother “waits to the last day to do taxes”3
                                              and her son had a performance at school that afternoon. On cross-examination,
                                  26

                                  27   2
                                        “The description of the suspect also included reference to a black jacket.”
                                  28
                                       3
                                        “A juror pointed out that in 2011, April 15 was a holiday, so the last day to file taxes was the
                                       18th.”
                                                                                        5
                                           Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 6 of 56




                                              Richardson testified that when she visited him in jail “[defendant] did tell [her]
                                   1          that he was with [her] on the day that it was alleged that it happened, but . . . [i]t
                                   2          was not the main point of [their] conversation, and he did not sound nervous
                                              . . . .”4 Richardson testified that she never thought to go to the police with the
                                   3          exculpatory information.

                                   4                   Defendant testified and denied any association with the victim, Green,
                                              Smith, or the nickname C. He testified that he had only limited contact with the
                                   5          77th Avenue apartment building, but he also acknowledged that he sold marijuana
                                              at the apartment complex throughout 2010 and that he previously told Nowak that
                                   6          the apartment “was [his] house growing up.” He testified that he stayed in the
                                              apartment when he needed money and that the apartment building appeared in his
                                   7          first rap music video.5
                                   8                  Defendant testified he was at his grandmother’s house on April 15, 2011,
                                              at 3:30 a.m. He acknowledged, however, that when arrested he had told Officer
                                   9          Nowak something different. He had first told Nowak that he was at his father’s
                                  10          house on April 15th. At trial he explained that he was there later in the day,
                                              around 11:00 a.m. for “only 15, 20 minutes” and that the “[the police officers]
                                  11          never made it specific on the time” and he thought they were referring to later in
                                              the day, and not 3:45 a.m. Nevertheless, defendant testified he was “deliberately
                                  12          lying to the police when [he] told them [he was] at [his] dad’s house” and that
Northern District of California
 United States District Court




                                              even if the police officers had been specific as to the time of day, he “probably
                                  13          would have still lied because [he] knew [he] didn’t know nothing about a
                                  14          murder.” Later, defendant gave Nowak a second alibi, that he was in custody in
                                              San Jose from April 14 to April 16, 2011 and at trial admitted that this alibi was
                                  15          also untrue.6 Although having testified that April 15 was an important and
                                              memorable date for his family, he testified that his mind was racing during his
                                  16          interview with Nowak and he mixed up the dates. He was not arrested until the
                                              night of April 15.
                                  17
                                                      Defendant testified that he had not previously told the police he was at his
                                  18          grandmother’s home at 3:30 a.m. on April 15 because he did not want to involve
                                              his grandmother in a criminal investigation and for that reason had lied to the
                                  19          police officers.
                                  20          Uncharged offense admitted to prove intent and absence of mistake or accident
                                  21                  Prior to the jury being empanelled, the court ruled on motions in limine,
                                  22

                                  23
                                       4
                                         “Richardson testified that the main reason for visiting defendant in jail was to tell him that she
                                       was pregnant. She was positive defendant was the father, but she later suffered a miscarriage.”
                                  24
                                       5
                                         “This music video was entitled ‘Get that Dough.’ During cross-examination, the prosecutor
                                       asked defendant about the video's message, and defendant said the song is about how ‘I want to
                                  25   get money.’ The prosecutor then asked defendant if there were guns in the video, and defendant
                                       said ‘there is not a gun in that video.’ The video was played during trial, and guns were in fact
                                  26   featured throughout the video.”
                                       6
                                         “Defendant testified that he left his grandmother’s house for his father’s house around 10:00 a.m.
                                  27   on April 15. After picking up two prostitutes and stopping quickly at his father’s house, defendant
                                       said he went to San Jose to drop off one of the prostitutes. Defendant got into an altercation with a
                                  28   woman, who stabbed him in the forehead, but defendant was arrested. Defendant said he was
                                       released the following afternoon, April 16, in San Jose.”
                                                                                         6
                                       Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 7 of 56




                                          including the People's motion “to admit evidence under [Evidence Code section]
                                   1      1101(b) regarding [defendant's] conduct that occurred on March 22nd of 2009.”
                                   2      The prosecutor offered to prove that on the prior occasion defendant shot another
                                          man who he claimed owed him money, but that an attempted murder charge was
                                   3      dismissed when the victim refused to identify defendant at the preliminary
                                          hearing. This evidence was “solely offered to establish intent and the absence of
                                   4      mistake or accident in this case.” The prosecutor argued that the two incidents
                                          were “very similar in terms of the claim of rights. And even right down to the
                                   5
                                          confrontation with the victim that starts with a physical confrontation and ends
                                   6      with a shooting.” Defendant objected, arguing that the two incidents differed in
                                          motive and plan, and that evidence of the uncharged offense was of limited
                                   7      probative value and would be extremely prejudicial. He argued, “I think that the
                                          . . . defense in the case is going to be misidentification and alibi,” and although
                                   8      “technically all the elements may be an issue . . . it seems pretty clear to me that
                                          from the discovery and the preliminary examination testimony that whoever
                                   9
                                          [Green] sees, whoever he may be . . . probably committed the murder, that
                                  10      shooting somebody with a high caliber weapon in close range like that, . . . it
                                          doesn’t leave much room to argue things like intent or mistake . . . [t]he court’s
                                  11      decision should be made in relation to that given that the defense is not seriously
                                          going to contest what was the intent of the shooter.”
                                  12
Northern District of California




                                                  The trial court ruled that evidence of the uncharged offense would be
 United States District Court




                                  13      admitted because the evidence was “materially and substantially probative . . . to
                                          prove intent.” The court explained, “It is the 2009 incident in San Francisco and
                                  14      the one here in Oakland alleged in this complaint. There are similarities, the least
                                          of which would be that I hit people and then I shoot them, and that’s what I do.
                                  15
                                          The bottom line, also, when you add to that similarity factor, is that defendant . . .
                                  16      alleged that the victim owed him money in the March '09 incident versus this one
                                          where it is alleged that he had his iPod.” “The factors are certainly consistent and
                                  17      great between the two instances that would allow [the court] to conclude it is
                                          material, it is substantially probative and therefore should be allowed.” With
                                  18      respect to Evidence Code section 352, the court considered the evidence to have
                                          more probative value than prejudicial effect. The court stated that the 2009
                                  19
                                          incident was “highly probative, highly relevant, highly material as it relates to
                                  20      intent and to show the absence of mistake.” The evidence would not be unduly
                                          time-consuming or prejudicial because “[i]t would not take that much time,
                                  21      certainly, to have the witnesses brought forth from the '09 incident to testify, and
                                          it wouldn’t confuse the jury because the instructions are very clear that they can
                                  22      only use it for certain matters and not for others.”
                                  23              Thus, at trial, Parree Foster was permitted to testify regarding the events of
                                          March 2, 2009. He told the jury that he sold drugs in downtown San Francisco
                                  24      for several dealers, including defendant. On this particular day, he owed
                                          defendant $15. At 8:00 p.m. on March 2, defendant approached Foster and said
                                  25
                                          “you owe me some money.” Foster told defendant he would get the money to
                                  26      him soon, but defendant hit Foster in the ear. Foster responded by striking
                                          defendant. Defendant walked away but soon returned. As he approached Foster,
                                  27      defendant said, “Oh, you owe me some money; you deserve that, huh?”
                                          Defendant then reached into his pocket, walked into Foster, and shot Foster three
                                  28      times in the abdomen and once in the leg. When the police arrived and Officer
                                                                                     7
                                          Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 8 of 56




                                              Jason Robinson was collecting gun powder residue from defendant, Robinson
                                   1          testified that defendant stated: “I'm not going to lie, Officer. I ran up on the guy
                                   2          because he owed me some money. I heard shots. I’m from Oakland. I came out
                                              here to get my money.” Defendant was charged with attempted murder of Foster
                                   3          and possession of a controlled substance. At the preliminary hearing, Foster
                                              denied knowing defendant or that he was involved in the shooting and the
                                   4          attempted murder charge was dropped. During his testimony in the present trial,
                                              defendant offered a different account of the 2009 incident. He testified that he
                                   5
                                              went to San Francisco to confront Foster about a debt he owed a friend. He
                                   6          admitted jumping Foster with four other men, but claimed that someone else shot
                                              Foster. He told defense counsel that he found himself taking the rap for another
                                   7          individual.

                                   8   People v. Smith, 2013 WL 4017400, at *1-*5.

                                   9          B.    Post-Conviction Evidentiary Hearing
                                               As alluded to above, the California Court of Appeal remanded Petitioner’s first state
                                  10
                                       habeas petition to the Superior Court to consider Petitioner’s claim of actual innocence based on
                                  11
                                       newly discovered evidence. On February 27, 28, and March 1, 2017, the Superior Court held an
                                  12
Northern District of California
 United States District Court




                                       evidentiary hearing on that claim. See ECF 18-17 (Reporter’s Transcript of evidentiary hearing).
                                  13
                                       The Superior Court’s opinion summarized the evidence presented as follows:
                                  14
                                                       Petitioner asserted four claims of new evidence in his Petition. First, is the
                                  15          testimony of Patrick Smith, who acknowledged that he was driving the car that
                                  16          was involved in the incident and that he witnessed the shooting by a man he knew
                                              as “C” and that Petitioner is not that man. Second, is the affidavit of Yolanda
                                  17          Washington in which she states that she was present in the apartment when “C”
                                              left to pursue the victim and that “C” is Charles Lynn Dunn, Jr., not Petitioner.
                                  18          Third, are Petitioner’s cell phone records indicating that Petitioner was not
                                              speaking on his cellphone at a point before the killing when Robert Green
                                  19          testified the person who shot the victim was speaking on his cell phone. Last is
                                  20          the “enhanced video” which assertedly shows details of Green’s testimony were
                                              incorrect. As stated on the record, this Court finds that only the testimony of
                                  21          Patrick Smith qualifies as new evidence, since he was a co-participant in the
                                              incident and was cloaked with the protection of the Fifth Amendment privilege as
                                  22          his case had not yet been resolved at the time of Petitioner’s trial.
                                  23                   Once the threshold of new evidence raises doubt about the defendant’s
                                              guilt, then the court can consider evidence that does not technically qualify as
                                  24          newly discovered. (In re Hall (1981) 30 Cal. 3d 408.) The Court found that Ms.
                                              Washington’s testimony, Petitioner’s cellphone records and the “enhanced video”
                                  25          were not newly discovered; however the Court nevertheless agreed to consider
                                  26          any testimony or evidence at the hearing under the reasoning of Hall.
                                                      However, Petitioner’s efforts to subpoena Ms. Washington eventually
                                  27          failed, despite the Court granting three motions to continue to facilitate locating
                                  28          her, over a span of almost five months. The Court also denied Petitioner's motion

                                                                                         8
                                          Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 9 of 56




                                                 to consider Ms. Washington’s out of court hearsay statement. Consequentially,
                                   1             the only evidence considered at this hearing was: 1) the testimony of Patrick
                                   2             Smith; 2) the “enhanced video,” and 3) Petitioner’s cell phone records.

                                   3   ECF 18-17 at 355-56 (Sup. Ct. opinion in Case No. 166345 at 10-11). In addition, the Superior

                                   4   Court “listened to and observed the testimony of Deputy District Attorney Gregory Dolge and

                                   5   Theodore ‘Ted’ Berry, Patrick Smith’s attorney.” Id. at 357 (Sup. Ct. opinion in Case No. 166345

                                   6   at 12).

                                   7             After reviewing these three pieces of evidence in detail, the Superior Court made the

                                   8   following findings regarding each:

                                   9             1) Patrick Smith’s Testimony

                                  10                    […]
                                                          A case is only reversed on a writ of habeas corpus based on new evidence
                                  11
                                                 if that evidence is credible. The court finds that the testimony of Patrick Smith
                                  12             was not credible. The court considered Smith's numerous inconsistent statements,
Northern District of California




                                                 the admitted discrepancies between his sworn affidavit and his testimony in court,
 United States District Court




                                  13             the fact that he didn’t tell his own attorney that Petitioner wasn’t the shooter, his
                                                 potential bias, his demeanor, and his felony convictions of moral turpitude. The
                                  14             court considered that Smith only changed his testimony once his case was
                                                 resolved. The court considered that he refused to identify the person he claimed
                                  15
                                                 was the “real shooter”. Hence, counsel was unable to probe and investigate his
                                  16             claim.
                                                          Smith’s testimony was not of such decisive force and value that it would
                                  17
                                                 have more likely than not changed the outcome at trial. It was not credible, but
                                  18             the trial testimony of Robert Green was. Petitioner testified in his own defense
                                                 and it was pointed out that he lied to the police and, like Smith, told three
                                  19             different versions of events. Patrick Smith’s testimony was incredible, and the
                                                 evidence at trial was convincing. The court finds that it his testimony does not
                                  20             meet the necessary grounds for relief.
                                  21
                                                 2) “Enhanced” Video
                                  22                      The court viewed and considered the “enhanced” video clip presented by
                                  23             Petitioner. As stated previously, the Court found that this video was not new
                                                 evidence; the original video was provided to counsel before trial and was played
                                  24             at trial. By stipulation, counsel agreed that the technology used to "enhance" it
                                                 was available before trial. The Court, however, considered the video evidence
                                  25             alongside Patrick Smith's testimony under the Hall decision. The Court reviewed
                                                 the original video shown to the jury at trial, and viewed the portion of that video
                                  26
                                                 side by side with the “enhanced” clip. The Court finds that there is no significant
                                  27             difference between the two. The “enhanced” version does not assist the Court in
                                                 further identifying the shooter nor does it shed any new light on where various
                                  28             people were standing. To the extent that there were discrepancies, if any, between
                                                                                           9
                                           Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 10 of 56




                                              the video and Robert Green’s testimony, those discrepancies existed in the
                                   1          original video viewed by the jury and admitted at trial. The “enhanced” video did
                                   2          not corroborate Patrick Smith's testimony any more than the original video would
                                              have. The court finds the “enhanced” video presentation insignificant in making a
                                   3          decision about new evidence.

                                   4          3) Cell Phone Records
                                   5                  The Court viewed and considered the phone records presented by both
                                              counsel. The Court not only considered the records attached to the original
                                   6          habeas petition, but also considered all the phone records marked and admitted as
                                   7          evidence by both counsel at the hearing. The court further reviewed and
                                              considered the stipulations entered into by counsel. As stated previously, the
                                   8          court found that these records were not new evidence as they were provided to
                                              defense counsel before the time of trial. The court did, however, consider the
                                   9          records alongside Patrick Smith’s testimony under the Hall decision.
                                  10                  The court finds the phone records to be insignificant in supporting
                                              Petitioner’s claim of innocence. The phone records, viewed with the trial
                                  11          testimony, show the following facts. First, Petitioner did not make or receive a
                                              call on (408) 520-6285 or (925) 206-1491 in the minutes directly before the
                                  12          murder. Second, those two phone numbers are associated with Petitioner. Third,
Northern District of California
 United States District Court




                                  13          Robert Green testified at trial that “C”, whom he identified as Petitioner, was on
                                              the phone while in the car on the way to hunt down Dawonye Taylor. The Court
                                  14          does not draw significant implications from these facts. Even assuming Robert
                                              Green was correct that he heard “C” talking on the phone, Petitioner could have
                                  15          borrowed a phone or used another phone.7 It is also possible Green was
                                              innocently mistaken and saw Rushing holding a phone and talking, but not talking
                                  16          on it.8
                                  17                  Lastly, the cellphone tower records do not even appear to support
                                              Petitioner’s trial testimony as to where he was before and after the murder.
                                  18          Petitioner said he was at his grandmother's house located at 78th and Holly on
                                  19          April 14th from 10 p.m. until the morning of April 15th, however the (408) 520-
                                              6285 phone was “pinging” on a cell tower on Foothill Boulevard at 11:51 p.m.
                                  20                   The phone records provide little relevant information. They only indicate,
                                              at best, that Petitioner was not making or receiving calls on two numbers
                                  21
                                              associated with him in the minutes before the murder. This fact is not
                                  22          meaningful.

                                  23   Id. at 366-69 (Sup. Ct. opinion in Case No. 166345 at 21-24).
                                  24          The Superior Court then denied the petition’s request for relief, finding that California
                                  25   Penal Code § 1473(b)(3) had not been satisfied.:
                                  26

                                  27   7
                                         “The (408) number appeared to be shut off in the hours before the murder and the (925)
                                  28   number did not ever appear to be used for communication.”
                                       8
                                         “Pat Smith did not have any memory of either C or Dre being on the phone.”
                                                                                       10
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 11 of 56




                                                      The Petition is denied. The Court has applied the new standard for
                                   1          petitions for writs of habeas corpus based on newly discovered evidence under
                                   2          Penal Code section 1473(b)(3.) The testimony of Patrick Smith was not credible,
                                              whereas the testimony of Greg Dolge and Ted Berry were credible. Further,
                                   3          Patrick Smith's testimony, the enhanced video and the phone records lack such
                                              decisive force and value that it would have more likely than not changed the
                                   4          outcome at trial. This Court which was the trial judge makes this finding in light
                                              of the other evidence presented at trial, excluding from its calculus the testimony
                                   5
                                              of Paree Foster which the Court of Appeal ruled was erroneously admitted at trial.
                                   6   Id. at 369 (Sup. Ct. opinion in Case No. 166345 at 24).
                                   7   III.   LEGAL STANDARD
                                   8          A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                   9   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                  10   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a district

                                  11   court may not grant habeas relief unless the state court’s adjudication of the claim “(1) resulted in

                                  12   a decision that was contrary to, or involved an unreasonable application of, clearly established
Northern District of California
 United States District Court




                                  13   Federal law, as determined by the Supreme Court of the United States; or (2) resulted in a decision

                                  14   that was based on an unreasonable determination of the facts in light of the evidence presented in

                                  15   the State court proceeding.” Id. § 2254(d); see Williams v. Taylor, 529 U.S. 362, 412 (2000). In

                                  16   addition, the federal habeas court must presume correct any determination of a factual issue made

                                  17   by a state court unless the petitioner rebuts the presumption of correctness by clear and convincing

                                  18   evidence. 28 U.S.C. § 2254(e)(1); Kirkpatrick v. Chappell, 926 F.3d 1157, 1170 (9th Cir. 2019).

                                  19   When there is no reasoned opinion from the highest state court to consider the petitioner’s claims,

                                  20   the court looks to the last reasoned opinion of the highest court to analyze whether the state

                                  21   judgment was erroneous under the standard of § 2254(d). Ylst v. Nunnemaker, 501 U.S. 797, 801-

                                  22   06 (1991).

                                  23          The U.S. Supreme Court has made clear that § 2254(d)(1) consists of two distinct clauses.

                                  24   “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives

                                  25   at a conclusion opposite to that reached by [the U.S. Supreme Court] on a question of law or if the

                                  26   state court decides a case differently than th[e] Court has on a set of materially indistinguishable

                                  27   facts.” Williams, 529 U.S. at 412-13. “Under the ‘unreasonable application’ clause, a federal

                                  28   habeas court may grant the writ if the state court identifies the correct governing legal principle
                                                                                         11
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 12 of 56




                                   1   from this Court’s decisions but unreasonably applies that principle to the facts of the prisoner's

                                   2   case.” Williams, 529 U.S. at 413. It is important, however, that a federal court not issue the writ

                                   3   “simply because that court concludes in its independent judgment that the relevant state-court

                                   4   decision applied clearly established federal law erroneously or incorrectly.” Id. at 411. The

                                   5   pertinent question is whether the state court’s application of clearly established federal law was

                                   6   “objectively unreasonable.” Id. at 409.

                                   7             For the purposes of both clauses, “clearly established Federal law” consists of Supreme

                                   8   Court holdings (not dicta) existing at the time of the relevant state court decision, because only the

                                   9   Supreme Court’s holdings are binding on the state courts. See Williams, 529 U.S. at 412. Circuit

                                  10   law may nevertheless be “persuasive authority” for purposes of determining whether a state court

                                  11   decision is an unreasonable application of Supreme Court precedent. Clark v. Murphy, 331 F.3d

                                  12   1062, 1069 (9th Cir. 2003), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63
Northern District of California
 United States District Court




                                  13   (2003).

                                  14             As apparent from the foregoing, the AEDPA sets forth a highly deferential standard for

                                  15   evaluating state court rulings: It requires a state prisoner to “show that the state court’s ruling on

                                  16   the claim being presented in federal court was so lacking in justification that there was an error

                                  17   well understood and comprehended in existing law beyond any possibility for fairminded

                                  18   disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011).

                                  19             Moreover, even if a petitioner establishes a constitutional violation under the relevant

                                  20   standard, that is only the first hurdle the petitioner must clear. “[H]abeas petitioners ‘are not

                                  21   entitled to habeas relief based on trial error unless they can establish that it resulted in ‘actual

                                  22   prejudice.’” Davis v. Ayala, 135 S. Ct. 2187, 2197 (2015) (quoting Brecht v. Abrahamson, 507

                                  23   U.S. 619, 637 (1993)). “Under this test, relief is proper only if the federal court has grave doubt

                                  24   about whether a trial error of federal law had substantial and injurious effect or influence in

                                  25   determining the jury’s verdict.” Id. at 2197-98 (internal quotations omitted).

                                  26             With these principles in mind regarding the standard and limited scope of review in which

                                  27   this Court may engage in federal habeas proceedings, the Court addresses Petitioner’s claims.

                                  28
                                                                                          12
                                        Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 13 of 56



                                       IV.   CLAIMS
                                   1
                                             In his Amended Petition, Petitioner asserts the following eight claims for relief:
                                   2
                                                1. Petitioner was denied his Fourteenth Amendment right to Due Process when the
                                   3
                                                    state court found that the erroneous admission of highly prejudicial other crimes
                                   4
                                                    evidence was harmless.
                                   5
                                                2. Petitioner was denied his Fifth and Fourteenth Amendment rights to Due Process
                                   6
                                                    when the trial court allowed the jury to use other crimes evidence in determining
                                   7
                                                    whether petitioner was credible and allowed the jury to find petitioner’s guilt by a
                                   8
                                                    preponderance of the evidence.
                                   9
                                                3. Petitioner was denied his Sixth Amendment right to present a defense and
                                  10
                                                    Fourteenth Amendment right to Due Process when the trial court refused to let hm
                                  11
                                                    testify regarding the identity of C.
                                  12
Northern District of California




                                                4. Trial counsel was ineffective in violation of petitioner’s Sixth Amendment right to
 United States District Court




                                  13
                                                    counsel when counsel failed to make an offer of proof as to petitioner’s
                                  14
                                                    identification of C.
                                  15
                                                5. Petitioner was denied his Sixth and Fourteenth Amendment Due Process right to a
                                  16
                                                    fair trial and his conviction should be vacated on the grounds of newly discovered
                                  17
                                                    eyewitness evidence which more likely than not would have resulted in a different
                                  18
                                                    outcome had it been presented at trial.
                                  19
                                                6. Petitioner was denied his Fourteenth Amendment right to Due Process when the
                                  20
                                                    superior court found that Washington’s declaration was not new evidence and
                                  21
                                                    refused to consider whether Washington's testimony would have more likely than
                                  22
                                                    not changed the outcome at trial.
                                  23
                                                7. Petitioner was denied his Fifth and Fourteenth Amendment rights to Due Process
                                  24
                                                    when the prosecution failed to provide exculpatory evidence in violation of Brady
                                  25
                                                    v. Maryland, 373 U.S. 83 (1963).
                                  26
                                                8. The cumulative effect of multiple errors denied petitioner his Fourteenth
                                  27
                                                    Amendment right to Due Process.
                                  28
                                                                                        13
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 14 of 56




                                   1   Pet. at p-11 to p-12. The Court assesses these claims seriatim. As to each, the Court considers

                                   2   whether there has been a constitutional violation and if so, whether any error was harmless.

                                   3          A.    Claim 1: Due Process Violation Based on Admission of Prior Bad Act
                                   4          At trial, the Superior Court admitted evidence of a prior bad act pursuant to California

                                   5   Evidence Code § 1101(b) to prove intent and lack of mistake. That evidence concerned an

                                   6   incident in 2009 for which Petitioner was charged with attempted murder and assault with a

                                   7   deadly weapon of an individual named Paree Foster; those initial charges were ultimately

                                   8   dismissed and Petitioner pled guilty to a simple drug offense. Petitioner believes the trial court

                                   9   erred by admitting the evidence because its probative value was substantially outweighed by the

                                  10   risk of prejudice, which is improper under California Evidence Code § 352. See Pet. at m-2.

                                  11          When the California Court of Appeal considered this claim on direct appeal, it held that the

                                  12   trial court’s admission of the prior incident was error under California Evidence Code § 352, but
Northern District of California
 United States District Court




                                  13   that the error was harmless. As laid out above, the California Supreme Court then summarily

                                  14   denied Petitioner’s request for review of the direct appeal (Case No. S212883).

                                  15          Petitioner’s first claim for habeas relief is that the California Court of Appeal erred in

                                  16   deeming the trial court’s evidentiary error harmless. The parties agree that the California Court of

                                  17   Appeal’s decision on direct appeal is the “last explained state-court judgment,” Ylst, 501 U.S. at

                                  18   801-06, on Petitioner’s Claim 1. People v. Smith, 2013 WL 4017400, at *6-*8. Accordingly, this

                                  19   Court now reviews that decision.

                                  20               i.   State Court Decision
                                  21          As just noted, the California Court of Appeal agreed with Petitioner that the trial court

                                  22   erred in admitting evidence of the 2009 incident:

                                  23                 We agree with the trial court that there was sufficient similarity between
                                              the charged and uncharged acts to make evidence of the prior shooting relevant to
                                  24          prove intent and absence of accident or mistake. However, because these factors
                                              were undisputed—the only disputed issue being the identity of the shooter—the
                                  25          evidence should have been excluded as having little probative value and being
                                  26          highly prejudicial.

                                  27   People v. Smith, 2013 WL 4017400, at *6. First, the Court explained that evidence of the 2009

                                  28   incident was admissible under California Evidence Code § 1101(b) to show intent:
                                                                                        14
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 15 of 56




                                                       The trial court did not abuse its discretion in finding that the 2009 act and
                                   1           the charged act were sufficiently similar to prove intent and absence of mistake or
                                   2           accident. The court described the 2009 incident with Foster as “the defendant
                                               confronted Mr. Foster . . . , alleging that [Foster] owed him money, that
                                   3           [defendant] then struck [Foster] first and then he shot [Foster].” The judge
                                               summarized the present act as “[defendant] confronted [the victim], [who]
                                   4           allegedly . . . [took] his iPod, . . . and then [defendant] hit [the victim] first and
                                               then he shot [the victim] . . . just from looking at the two [acts], . . . he confronted
                                   5
                                               [the victim], he alleged he owed, he beat him up, and then he shot him.” For the
                                   6           limited purpose of proving intent, this was sufficient. (See People v. Walker
                                               (2006) 139 Cal. App. 4th 782, 804 [evidence that both victims were beaten in the
                                   7           face, resulting in bruising around the eyes, indicated a similarity between the two
                                               acts]; People v. Roldan (2005) 35 Cal. 4th 646, 706, overruled on other grounds in
                                   8           People v. Doolin (2009) 45 Cal. 4th 390, 421, fn. 22 [concealed weapon indicates
                                               commonality between two acts].) “ ‘[W]hen the other crime evidence is admitted
                                   9
                                               solely for its relevance to the defendant's intent, a distinctive similarity between
                                  10           the two crimes is often unnecessary for the other crime to be relevant. Rather, if
                                               the other crime sheds great light on the defendant's intent at the time he
                                  11           committed that offense it may lead to a logical inference of his intent at the time
                                               he committed the charged offense if the circumstances of the two crimes are
                                  12           substantially similar even though not distinctive.’ ” (People v. Demetrulias
Northern District of California
 United States District Court




                                               (2006) 39 Cal. 4th 1, 16–17.) The same is true with respect to the absence of
                                  13
                                               mistake or accident. Intent and absence of mistake or accident “[reflect] two
                                  14           ways of describing the same relevant issue, namely, that defendant performed the
                                               acts that killed [the victim] intentionally rather than accidentally.” (People v.
                                  15           Whisenhunt (2008) 44 Cal. 4th 174, 204.)
                                  16   Id. at *6 (alterations in original).
                                  17           Then, as to the latter finding—that the evidence should have been excluded under
                                  18   California Evidence Code § 352 as “having little probative value and being highly prejudicial”—
                                  19   the Court of Appeal explained:
                                  20                   Nonetheless, in admitting the evidence, there was an unmistakable danger
                                               that the jury would improperly consider the evidence to show defendant’s
                                  21
                                               disposition to shoot others, supporting Green’s testimony that defendant is the
                                  22           person who committed the murder in this case. “Evidence of uncharged offenses
                                               ‘is so prejudicial that its admission requires extremely careful analysis.
                                  23           [Citations.]’ [Citation.] ‘Since “substantial prejudicial effect [is] inherent in [such]
                                               evidence,” uncharged offenses are admissible only if they have substantial
                                  24           probative value.’ ” (People v. Ewoldt, supra,7 Cal. 4th at p. 404; People v.
                                               Hendrix (2013) 214 Cal. App. 4th 216, 245.)
                                  25
                                                       The probative value of the evidence concerning the 2009 shooting was
                                  26           minimal at most in this case. The defense was not that defendant did not intend to
                                               shoot Taylor, or that he accidentally did so, but that he was not the person who
                                  27
                                               did the shooting. It is true, as the Attorney General argues, that a “[d]efendant’s
                                  28           plea of not guilty put in issue all of the elements of the offenses, including his

                                                                                          15
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 16 of 56




                                              intent.” (People v. Balcom (1994) 7 Cal. 4th 414, 422–423.) Nonetheless, there
                                   1          are circumstances in which “if the jury found that defendant committed the act
                                   2          alleged, there could be no reasonable dispute that he harbored the requisite
                                              criminal intent.” (Id. at p. 422.) In such situations, “evidence of defendant's
                                   3          uncharged similar offenses [to prove intent] would be merely cumulative on this
                                              issue” and “the limited probative value of the evidence of uncharged offenses, to
                                   4          prove intent, is outweighed by the substantial prejudicial effect of such evidence.”
                                              (Id. at p. 423.) In such cases, there is “no need for the jury to hear inherently
                                   5
                                              prejudicial other crimes evidence that evinced a propensity of violence.” (People
                                   6          v. Hendrix, supra, 214 Cal. App. 4th at p. 245.)
                                                       In Balcom, the evidence was that the defendant placed a gun at the
                                   7          victim's head, which was sufficiently compelling evidence of the defendant’s
                                   8          intent, if believed, to render evidence of an uncharged similar offense unnecessary
                                              to prove intent, and the value of the evidence for that purpose was outweighed by
                                   9          its substantial prejudicial effect. Precisely the same is true in the present case.
                                              The only evidence was that the shooter, standing next to Taylor, fired a single
                                  10          shot at his stomach and that Taylor died from a single “close, near contact or
                                              contact [gun]shot.” The criminalist testified that the shot was “sweatshirt-to-
                                  11
                                              muzzle distance.” Green saw defendant within seconds after the shooting, aiming
                                  12          the gun at the victim's stomach, with his finger still on the trigger. As defense
Northern District of California




                                              counsel put it in objecting to the admission of the other-crime evidence, there was
 United States District Court




                                  13          not “much room to argue things like intent or mistake.” Unlike the situation in
                                              Whisenhunt, where the defense offered evidence that the victim’s injuries were
                                  14          inflicted accidentally (People v. Whisenhunt, supra, 44 Cal. 4th at p. 204), the
                                              defense here consistently argued that its defense was that the prosecutor was
                                  15
                                              charging the wrong person. Defense counsel made this clear in opposing the
                                  16          prosecution’s in limine motion and his opening statement to the jury began: “In
                                              this case I expect the evidence will not prove beyond a reasonable doubt that
                                  17          [defendant] was the shooter who caused the death of Mr. Taylor on April 15th this
                                              year.” These facts presented the strongest case for exclusion of the evidence of
                                  18          other crimes: “(1) the defendant has not affirmatively claimed accident and (2) the
                                              nature of the crime is such that accident would not be a plausible defense.” (1
                                  19
                                              Edward J. Imwinkelried, Uncharged Misconduct Evidence (2009) Use of
                                  20          Uncharged Misconduct To Prove Elements of Mens Rea—Disproving
                                              Defendant’s Claim That He or She Acted Accidentally, § 5:11, p. 40.)
                                  21
                                       Id. at *6-*7.
                                  22
                                              Thus, the Court of Appeal found that although the 2009 incident was admissible to prove
                                  23
                                       intent and absence of accident or mistake, there was a substantial risk of the jury improperly
                                  24
                                       treating the incident as propensity evidence. The Court of Appeal further found that such risk was
                                  25
                                       not justified by the probative value of the evidence because the issues of intent and absence of
                                  26
                                       accident or mistake were not actually in dispute at trial. The court therefore held that the trial
                                  27
                                       court erred in admitting testimony concerning the 2009 incident.
                                  28
                                                                                         16
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 17 of 56




                                   1          The Court of Appeal then determined, however, that the trial court’s error was not

                                   2   prejudicial—i.e., the outcome of the trial would not have been different:

                                   3                 Although we conclude that the trial court erred in admitting testimony
                                              concerning the 2009 shooting, whether this error was prejudicial presents a close
                                   4
                                              question. The error was harmless if it is not reasonably probable that defendant
                                   5          would have received a better outcome had the evidence been excluded. (People v.
                                              Watson (1956) 46 Cal. 2d 818, 836.) “We will only disturb the trial court's
                                   6          exercise of discretion under section 352 ‘when the prejudicial effect of the
                                              evidence clearly outweighed its probative value.’ ” (People v. Hollie (2010) 180
                                   7          Cal. App. 4th 1262, 1274.)
                                   8                  Defendant was identified as the shooter by only a single witness, Green,
                                              who was then on felony probation and actively used drugs. There was no tangible
                                   9          evidence linking defendant to the killing. Although several fingerprints were
                                              recovered from the vehicle in which the shooter was riding, none were those of
                                  10
                                              defendant. Moreover, Green’s initial description of “C” was inaccurate, albeit in
                                  11          relatively minor respects.
                                                      Nonetheless, Green declined to make an identification of the shooter when
                                  12
Northern District of California




                                              defendant’s photograph was not included in the several photo lineups initially
 United States District Court




                                  13          shown to him. However, when he fortuitously encountered defendant at a BART
                                              station, he immediately recognized him. When first presented with a collection of
                                  14          photos that included defendant's photograph, he instantly and unequivocally
                                              identified defendant. Green had seen defendant on prior occasions and had no
                                  15          apparent reason to falsely accuse him. And there were other corroborating
                                              circumstances. The testimony of Carla Smith and a video surveillance tape
                                  16
                                              confirmed Green’s version of the shooting. Although neither Carla nor the video
                                  17          tape identified the shooter, both support the reliability of Green’s testimony.
                                              Green’s identification of defendant was also confirmed by his testimony that he
                                  18          had previously seen the person he knew as “C” driving in a grey sedan, in
                                              combination with Officer Igualdo’s testimony that he had observed defendant
                                  19          leaning on a grey sedan near the 77th Avenue apartment building. Indeed, the
                                  20          evidence linking defendant with the sale of drugs at the apartment building from
                                              which the killer and the victim emerged also tends to confirm the reliability of
                                  21          Green’s identification.
                                                       Perhaps the most persuasive support of Green’s testimony is defendant's
                                  22
                                              acknowledgement that he gave the police two false accounts of his whereabouts at
                                  23          the time of the killing, before providing a third alibi for the first time at trial.
                                              Moreover, his single supporting alibi witness, Laura Richardson, professed
                                  24          confidence in her recollection of events on April 15 because that was supposedly
                                              the final day for paying taxes, when the final date in 2011 was in fact April 18.
                                  25          Still further, Richardson admitted that when she visited defendant in jail he told
                                  26          her that they were together on April 15. And defendant admitted that even if he
                                              had not been confused in his initial accounts to the police, he would have lied
                                  27          because “he didn't know nothing about a murder.” Taken together, defendant’s
                                              repeated lies about his whereabouts strongly suggest a consciousness of guilt (see
                                  28          People v. Maury (2003) 30 Cal. 4th 342, 399 [jury could reasonably infer that
                                                                                       17
                                           Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 18 of 56




                                              defendant’s lies to the police reveal a consciousness of guilt]; CALJIC No. 2.03)
                                   1          and support the veracity of Green’s testimony identifying him as the person who
                                   2          shot Taylor.
                                                      Considering the record as a whole, we conclude that the other evidence of
                                   3          defendant’s guilt was sufficiently strong that exclusion of the 2009 act would not
                                   4          have produced a different outcome. (See People v. Williams (2009) 170 Cal.
                                              App. 4th 587, 613.) Moreover, other factors that the court is to consider in
                                   5          evaluating potential prejudice also mitigate against such a finding. The amount of
                                              testimony concerning the uncharged act was not disproportionate to the volume of
                                   6          testimony devoted to the charged act, which minimizes possible prejudicial
                                              effects. (See People v. Avitia (2005) 127 Cal. App. 4th 185, 194; 2 Imwinkelried,
                                   7          Uncharged Misconduct Evidence (2009) Direct appeal—Reversibility of error—
                                   8          Factors considered in deciding whether error was harmful, § 9:87, p. 282.)9 The
                                              testimony describing defendant’s uncharged acts was “no stronger and no more
                                   9          inflammatory than the testimony concerning the charged offenses.” (People v.
                                              Ewoldt, supra, 7 Cal. 4th at p. 405.) Furthermore, the court provided limiting
                                  10          instructions throughout the proceedings. (People v. Scheer (1998) 68 Cal. App.
                                              4th 1009, 1023 [limiting instruction inform the jury that it cannot consider the
                                  11
                                              evidence for propensity purposes].) The court gave a limiting instruction before
                                  12          each witness who testified regarding the 2009 incident and reiterated the limiting
Northern District of California




                                              instruction in the jury instructions at the close of the evidence. Given the number
 United States District Court




                                  13          of instructions that were given and the clarity of the instruction, we must presume
                                              that the jury adhered to the admonitions. (Ibid.)
                                  14
                                       Id. at *7-*8.
                                  15

                                  16              ii.   Discussion
                                              In his Claim 1, Petitioner contends that the Court of Appeal erred in finding the trial
                                  17
                                       court’s evidentiary error under California Evidence Code § 352 to be harmless. See Pet. at m-3 to
                                  18
                                       m-7. He asserts there was a great risk of prejudice in the evidence of the 2009 shooting, as “there
                                  19
                                       was a serious risk that the jury would use this evidence to find criminal propensity.” Id. at m-4.
                                  20
                                              As a threshold matter, however, a violation of state evidence law is not a basis for federal
                                  21
                                       habeas relief. “A federal habeas court, of course, cannot review questions of state evidence law”;
                                  22
                                       it can only consider whether a petitioner’s conviction violated federal law. Henry v. Kernan, 197
                                  23
                                       F.3d 1021, 1031 (9th Cir. 1999); see also Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Hence,
                                  24

                                  25

                                  26   9
                                         “While 13 witnesses testified regarding the charged offense, the prosecution called only three
                                  27   witnesses, Foster and two responding officers, to recount the events of March 2, 2009. In a trial
                                       that lasted nine days, with witness testimony on seven of those days, the testimony of these
                                  28   witnesses was not disproportionately time consuming. Foster’s testimony took a portion of a
                                       single afternoon session and the two officers both testified within a single morning session.”
                                                                                        18
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 19 of 56




                                   1   even the erroneous admission of evidence is not subject to federal habeas review unless “a specific

                                   2   federal constitutional or statutory provision” is violated or the error is of such magnitude that it

                                   3   “deprive[s] the defendant of the fundamentally fair trial guaranteed by due process.” Ruby v. Roe,

                                   4   86 Fed. App’x 289, 290 (9th Cir. 2004) (quoting Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir.

                                   5   1995)); see also Swarthout v. Cooke, 562 U.S. 216, 222 (2011) (“[W]e have long recognized that a

                                   6   mere error of state law is not a denial of due process.”).

                                   7            Petitioner acknowledges that the U.S. Supreme Court “has not yet made a clear ruling that

                                   8   admission of irrelevant or overtly prejudicial evidence constitutes a due process violation

                                   9   sufficient to warrant issuance of the writ.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir.

                                  10   2009); see ECF 26-1 (“Reply”) at 1. That is, the U.S. Supreme Court has “expressly reserved” the

                                  11   question of whether the use of prior bad acts to show a defendant’s propensity to commit a

                                  12   charged crime can violate due process. Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008)
Northern District of California
 United States District Court




                                  13   (citing Estelle, 502 U.S. at 75 n.5). Petitioner therefore cannot show that introducing propensity

                                  14   evidence violated a specific federal constitutional provision under clearly established U.S.

                                  15   Supreme Court precedent. See id. (“Our precedent squarely forecloses this argument.”); see also

                                  16   Alberni v. McDaniel, 458 F.3d 860, 863-67 (9th Cir. 2006).

                                  17            Petitioner instead argues that the admission of propensity evidence under the facts of this

                                  18   case was so prejudicial that it denied him a fair trial. See Pet. at m-4; Reply at 2. For the ensuing

                                  19   reasons, however, Petitioner’s attempt to elevate an error under state evidence law to a violation of

                                  20   due process is unavailing.

                                  21            The Ninth Circuit has said admission of evidence renders a trial fundamentally unfair in

                                  22   violation of due process only if the petitioner meets the “heavy burden” of showing there are “no

                                  23   permissible inferences” the jury could draw from the challenged evidence. Boyde v. Brown, 404

                                  24   F.3d 1159, 1162 (9th Cir. 2005), as amended on reh’g, 421 F.3d 1154 (9th Cir. 2005); accord

                                  25   Heartsman v. Arnold, No. 16-CV-06098-VC (PR), 2018 WL 888270, at *6 (N.D. Cal. Feb. 14,

                                  26   2018), aff’d, 780 Fed. App’x 534 (9th Cir. 2019). “Even then, the evidence must ‘be of such

                                  27   quality as necessarily prevents a fair trial.’” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir.

                                  28   1991).
                                                                                         19
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 20 of 56




                                   1          In this case, the Court of Appeal affirmed the trial court’s finding that the 2009 shooting

                                   2   was relevant to show Petitioner’s intent and lack of mistake in committing the killing of Dawonye

                                   3   Taylor. See People v. Smith, 2013 WL 4017400, at *6. Petitioner does not currently challenge

                                   4   this finding, which the Court agrees is reasonable. It is true, as Petitioner emphasizes, that the

                                   5   Court of Appeal ultimately found the prejudicial effect of the evidence to outweigh its probative

                                   6   value, as matter of state evidence law. But the result of that balancing does not negate the

                                   7   permissible inferences the jury could draw—i.e., that Petitioner had the requisite intent to kill the

                                   8   victim. McKinney v. Rees, 993 F.2d 1378, 1384 (9th Cir. 1993), as amended (June 10, 1993)

                                   9   (“Although this evidence may have been more prejudicial than probative and, thus, inadmissible

                                  10   under California evidence law, this court is only concerned with its relevance.”). Though intent

                                  11   may not have been a central issue at trial, the U.S. Supreme Court has made clear that due process

                                  12   does not require “the State to refrain from introducing relevant evidence simply because the
Northern District of California
 United States District Court




                                  13   defense chooses not to contest the point.” Estelle v. McGuire, 502 U.S. at 70; accord Jones v.

                                  14   Soto, No. 15-CV-01883-EMC, 2016 WL 3548371, at *9 (N.D. Cal. June 30, 2016).

                                  15          “Because the jury could draw a permissible inference from evidence of [the 2009

                                  16   shooting], admission of that evidence did not violate due process, so long as the jury was

                                  17   instructed that it could not draw any improper inferences from it.” Boyde, 404 F.3d at 1173.

                                  18   Here, as the Court of Appeal reported, the trial court “gave a limiting instruction before each

                                  19   witness who testified regarding the 2009 incident and reiterated the limiting instruction in the jury

                                  20   instructions at the close of the evidence.” People v. Smith, 2013 WL 4017400, at *8. Those

                                  21   instructions advised the jury that “the sole reason that you may consider the evidence or testimony

                                  22   of the next witness is to prove intent or to prove the absence of mistake or accident; the trial court

                                  23   further emphasized that the jury “may not consider the testimony” of the relevant witnesses “for

                                  24   any other purpose.” ECF 18-12 at 97-98, 175, 162; ECF 18-14 at 148 (Reporter’s Transcript at

                                  25   871-72, 936, 949, 1306). The Court presumes, as it must, that the jury followed the trial court’s

                                  26   instructions. See Greer v. Miller, 483 U.S. 756, 766 n. 8 (1987).

                                  27          Moreover, even if the jury could draw no permissible inferences from the evidence at

                                  28   issue, it still must be “of such quality as necessarily prevents a fair trial.” Jammal, 926 F.2d at
                                                                                         20
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 21 of 56




                                   1   920. The Ninth Circuit’s past applications of this standard make clear that it is satisfied only by

                                   2   evidence of a “highly inflammatory or emotionally charged quality.” Ilyin v. Ramirez-Palmer,

                                   3   No. C02-2066CRB(PR), 2003 WL 21838535, at *5 (N.D. Cal. Aug. 4, 2003); see also Hovey v.

                                   4   Ayers, 458 F.3d 892, 923 (9th Cir. 2006). Here, the Court agrees with the Court of Appeal that the

                                   5   testimony describing the nonfatal 2009 shooting “was no stronger and no more inflammatory than

                                   6   the testimony concerning the charged offense[]” of first degree murder, People v. Smith, 2013 WL

                                   7   4017400, at *8. See Jones v. Soto, No. 15-CV-01883-EMC, 2016 WL 3548371, at *10 (N.D. Cal.

                                   8   June 30, 2016); Ilyin v. Ramirez-Palmer, 2003 WL 21838535, at *5. This is a second,

                                   9   independent reason why admission of evidence regarding the 2009 incident does not rise to the

                                  10   level of a due process violation.

                                  11          Thus, because the evidence about the 2009 incident was not of a quality that necessarily

                                  12   prevents a fair trial and could give rise to permissible inferences, the Court concludes its
Northern District of California
 United States District Court




                                  13   admission did not violate Petitioner’s right to due process.

                                  14          In his petition, Petitioner also argues at length that the trial court’s admission of evidence

                                  15   of the 2009 shooting was not harmless, contrary to the Court of Appeal’s finding. However,

                                  16   because this Court holds that the asserted evidentiary error did not amount to a constitutional

                                  17   violation, the question of whether that error was harmless is moot. The Court simply observes

                                  18   that, in applying the harmless error standard from People v. Watson, 46 Cal. 2d 818 (1956) rather

                                  19   than the standard from Chapman v. California, 386 U.S. 18, 23–24 (1967), the Court of Appeal

                                  20   “impliedly found” that the trial court’s error was not “of constitutional magnitude.” Bains v.

                                  21   Cambra, 204 F.3d 964, 971 (9th Cir. 2000); accord Estrada v. McDowell, No. 16-CV-02827-

                                  22   YGR (PR), 2017 WL 5068641, at *27 (N.D. Cal. Nov. 3, 2017).

                                  23          The Court rejects Petitioner’s claim of constitutional error in Claim 1; his request for

                                  24   habeas relief is therefore DENIED.

                                  25          B.    Claim 2: Due Process Violations Based on Jury Instruction Permitting the Jury
                                                    to Consider Prior Bad Act in Assessing Petitioner’s Credibility
                                  26
                                              Claim 2 is also related to the evidence concerning the 2009 shooting. The trial court
                                  27
                                       instructed the jury that the 2009 shooting, if proved by a preponderance of the evidence, could also
                                  28
                                                                                         21
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 22 of 56




                                   1   be considered in determining Petitioner’s credibility. Petitioner asserts two errors in the trial

                                   2   court’s instructions: (1) that the jury should not have been permitted to use the 2009 incident to

                                   3   determine Petitioner’s credibility, and (2) that the preponderance instruction “improperly

                                   4   undermined the jury’s responsibility to find ultimate facts beyond a reasonable doubt.” Pet. at m-9

                                   5   to m-11.

                                   6           Petitioner made these arguments on direct appeal before the California Court of Appeal,

                                   7   which held that the trial court’s instruction was proper. As with Claim 1, the California Supreme

                                   8   Court summarily denied Petitioner’s request for review of the direct appeal (Case No. S212883).

                                   9   Reviewing the Court of Appeal’s decision, the Court finds no violation or unreasonable

                                  10   application of clearly established federal law.

                                  11               i.    State Court Decision
                                  12           Per the California Court of Appeal’s opinion, the trial court instructed the jury at the close
Northern District of California
 United States District Court




                                  13   of trial as follows:

                                  14                    The People presented evidence that the defendant committed another
                                               offense that was not charged in this case. [¶] You may consider this evidence only
                                  15           if the People have proved by a preponderance of the evidence that the defendant,
                                               in fact, committed the uncharged offense. Proof by the preponderance of the
                                  16           evidence is a different burden of proof than proof beyond a reasonable doubt. A
                                  17           fact is proved by the preponderance of the evidence if you conclude that it is more
                                               likely than not that the fact is true. [¶] If the People have not met this burden, you
                                  18           must disregard this evidence entirely. [¶] If you decide that the defendant
                                               committed the uncharged offense, you may, but are not required to, consider that
                                  19           evidence for the limited purpose of deciding whether or not: [¶] The defendant
                                               acted with malice aforethought in this case; or [¶] The defendant’s alleged actions
                                  20           were the result of mistake or accident. [¶] In evaluating this evidence consider the
                                  21           similarity or lack of similarity between the uncharged offense and the charged
                                               offense. [¶] Do not consider this evidence for any other purpose except for the
                                  22           limited purpose of determining the defendant’s credibility. [¶] Do not conclude
                                               from [this] evidence that the defendant has a bad character or is disposed to
                                  23           commit a crime. [¶] And if you conclude that the defendant committed the
                                               uncharged offense, that conclusion is only one factor to consider along with all
                                  24
                                               the other evidence. It is not sufficient by itself to prove that the defendant is guilty
                                  25           of murder or that the allegations that the defendant personally used a firearm or
                                               personally and intentionally inflicted great bodily injury or death on Dawonye
                                  26           Taylor have been proved. The People must still prove the charge and allegations
                                               beyond a reasonable doubt. [¶] Now, prior to the defendant testifying, I instructed
                                  27           you that the testimony of Parree Foster, Sergeant Simon Kim, and Officer Jason
                                               Robinson could only be considered by you for the limited purpose of intent or the
                                  28
                                               absence of mistake or accident. The defendant has testified. You may now
                                                                                             22
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 23 of 56




                                               consider that evidence for the additional purpose of determining the defendant's
                                   1           credibility.
                                   2
                                       People v. Smith, 2013 WL 4017400, at *9 (alterations in original). The Court of Appeal went on
                                   3
                                       to affirm the propriety of the trial court’s instruction, rejecting the two claims of error Petitioner
                                   4
                                       asserts in his petition:
                                   5
                                                        Defendant also contends that it was error to instruct that the other-crime
                                   6           evidence could be used to evaluate defendant’s credibility. Defendant is correct
                                               that section 1101, subdivision (b), does not authorize the use of uncharged acts for
                                   7           credibility purposes. But section 1101, subdivision (c), provides that “[n]othing
                                               in this section affects the admissibility of evidence offered to support or attack the
                                   8           credibility of a witness.” (See People v. Millwee (1998) 18 Cal. 4th 96, 130–131
                                   9           [section 1101 does not preclude admissibility of evidence to show “implausibility
                                               and untruthfulness of defendant’s testimony”].) And section 780 provides,
                                  10           “[e]xcept as otherwise provided by statute, the court or jury may consider in
                                               determining the credibility of a witness any matter that has any tendency in reason
                                  11           to prove or disprove the truthfulness of his testimony at the hearing, including but
                                               not limited to any of the following: [¶] . . . [¶] (i) [t]he existence or nonexistence
                                  12           of any fact testified to by him.” “[W]hen a defendant in a criminal prosecution
Northern District of California
 United States District Court




                                  13           takes the stand and denies his guilt he puts in issue his reputation for truth and
                                               honesty and thus subjects himself to the rules for testing credibility.” (People v.
                                  14           Taylor (1986) 180 Cal. App. 3d 622, 631.) The trial court properly found that
                                               “[w]hen the defendant got up and took the stand and . . . indicated there was a
                                  15           lack of culpability, he really did blow the door wide open for the testimony to be
                                               used for all purposes, particularly credibility.” Indeed, elsewhere in his argument
                                  16           defendant acknowledges that “[i]t was, of course, proper for the jury to rely upon
                                  17           [defendant’s] trial testimony regarding the prior San Francisco incident both for
                                               impeachment and to determine his credibility.”
                                  18                    Defendant next argues that the instructions regarding the uncharged act
                                  19           allowed the jury “(i) to find the prior true by a preponderance of the evidence—
                                               rather than beyond a reasonable doubt—and (ii) then to use the truth of the prior
                                  20           to determine whether or not [defendant] was credible.” “[A] reviewing court
                                               must consider the instructions as a whole to determine whether there is a
                                  21           reasonable likelihood the jury applied the instructions in an unconstitutional
                                               manner.” (People v. Loy (2011) 52 Cal. 4th 46, 74.) Here, the court instructed
                                  22           that if the jury concluded that defendant committed the other offense, “that
                                  23           conclusion is only one factor to consider along with all the other evidence. It is
                                               not sufficient by itself to prove that the defendant is guilty of murder . . . . The
                                  24           People must still prove the charge and allegations beyond a reasonable doubt.”
                                               (Italics added.) The instructions state repeatedly that the People had the burden of
                                  25           proving every element of the charged offenses beyond a reasonable doubt. In
                                               People v. Lindberg, supra, 45 Cal. 4th at page 35, our Supreme Court found no
                                  26
                                               error in similar instructions to those given here. The court found “no reasonable
                                  27           likelihood that the instructions as a whole led the jury to believe that the
                                               prosecution was not required to prove all elements . . . beyond a reasonable
                                  28           doubt.” (Ibid.; see also People v. Loy, supra, 52 Cal. 4th at p. 75.) Under the
                                                                                          23
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 24 of 56




                                              instructions given here, we similarly conclude that no reasonable jury could
                                   1          believe that the prosecution was not required to prove all elements of the crime
                                   2          beyond a reasonable doubt.
                                       Id.
                                   3
                                                   i.   Discussion
                                   4
                                              The Court first addresses Petitioner’s contention that it was error to instruct his jury that
                                   5
                                       evidence concerning the 2009 shooting could be considered in evaluating his credibility. This is
                                   6
                                       so, Petitioner says, because California Evidence Code § 1101(c) “explicitly provides that evidence
                                   7
                                       may not be admitted under Evid. Code § 1101 to prove credibility.” Pet. at m-9.
                                   8
                                              To be precise, however, § 1101(c) merely states, “Nothing in this section affects the
                                   9
                                       admissibility of evidence offered to support or attack the credibility of a witness.” Appropriately,
                                  10
                                       the Court of Appeal did not ground its decision in § 1101: As Respondent points out, the Court of
                                  11
                                       Appeal found the evidence was properly admitted under California Evidence Code § 780, which
                                  12
Northern District of California




                                       provides that “[e]xcept as otherwise provided by statute, the court or jury may consider in
 United States District Court




                                  13
                                       determining the credibility of a witness any matter that has any tendency in reason to prove or
                                  14
                                       disprove the truthfulness of his testimony at the hearing, including . . . [t]he existence or
                                  15
                                       nonexistence of any fact testified to by him.” Indeed, the challenged instruction is consistent with
                                  16
                                       the trial court’s (unchallenged) instruction regarding the assessment of witness testimony in
                                  17
                                       general: “If you find that a witness has committed a crime or other misconduct, you may consider
                                  18
                                       that fact in evaluating the credibility of the witness’s testimony.” ECF 18-14 at 142 (Reporter’s
                                  19
                                       Transcript at 1301).
                                  20
                                              Petitioner testified at trial. In so doing, Petitioner put at issue his credibility as a witness.
                                  21
                                       See People v. Taylor, 180 Cal. App. 3d 622, 631 (Ct. App. 1986) (“[W]hen a defendant in a
                                  22
                                       criminal section prosecution takes the stand and denies his guilt he puts in issue his reputation for
                                  23
                                       truth and honesty and subjects himself to the rules for testing credibility.”). Prior conduct
                                  24
                                       involving moral turpitude—such as attempted murder, see People v. Hinton, 37 Cal. 4th 839, 888
                                  25
                                       (2006), as modified (Apr. 12, 2006)—is admissible to undercut a witness’s general credibility and
                                  26
                                       veracity regardless whether it resulted in a felony conviction. People v. Clark, 52 Cal. 4th 856,
                                  27
                                       931 (2011). Prior misconduct is also admissible to impeach particular aspects of the witness’s
                                  28
                                                                                          24
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 25 of 56




                                   1   testimony. See, e.g., People v. Cooks, 141 Cal. App. 3d 224, 324 (Ct. App. 1983) (prior

                                   2   conviction for possessing a stolen handgun admissible to contradict witness’s statement that he

                                   3   had never possessed a gun). Accordingly, if the jury found that Petitioner shot Foster in 2009 by a

                                   4   preponderance of the evidence, they could use that prior bad act to assess whether his denial of

                                   5   culpability was credible.

                                   6          The Court of Appeal thus properly found that evidence of the 2009 shooting was

                                   7   admissible as to Petitioner’s credibility under California Evidence Code § 780, and that the trial

                                   8   court’s instruction to that effect was correct. People v. Smith, 2013 WL 4017400, at *9. As “it is

                                   9   not the province of a federal habeas court to reexamine state-court determinations on state-law

                                  10   questions,” this Court has no occasion to revisit the Court of Appeal’s conclusion. Estelle, 502

                                  11   U.S. at 67-68; Mendez v. Small, 298 F.3d 1154, 1158 (9th Cir. 2002) (“[A] state court has the last

                                  12   word on the interpretation of state law.”).
Northern District of California
 United States District Court




                                  13          In finding that the instruction was not erroneous under California state law, the Court of

                                  14   Appeal implicitly found there was no federal constitutional error. Petitioner, for his part, does not

                                  15   argue that even if the instruction was proper as a matter of state law, it contravened federal law.

                                  16   Accordingly, the Court sees no ground for federal habeas relief based on the trial court’s

                                  17   instruction allowing consideration of the 2009 incident to determine Petitioner’s credibility.

                                  18          Petitioner’s second claim of instructional error is that “the trial court should not have

                                  19   instructed the jury that they only had to find that the [2009] incident with Foster happened by a

                                  20   ‘preponderance of the evidence.’” Reply at 4; see Pet. at m-10 to m-12. In Petitioner’s view, this

                                  21   instruction “improperly lessened the prosecution’s burden of proving beyond a reasonable doubt

                                  22   the facts necessary to establish each element of a criminal offense.” Pet. at m-10.

                                  23          It is true, of course, that jury instructions that relieve the state of the burden of proving

                                  24   beyond a reasonable doubt every element of the charged offense violate a defendant’s right to due

                                  25   process. Carella v. California, 491 U.S. 263, 265 (1989). Nevertheless, “not every ambiguity,

                                  26   inconsistency, or deficiency in a jury instruction rises to the level of a due process violation.”

                                  27   Middleton v. McNeil, 541 U.S. 433, 437 (2004). “[T]he proper inquiry is not whether the

                                  28   instruction could have been applied in an unconstitutional manner, but whether there is a
                                                                                         25
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 26 of 56




                                   1   reasonable likelihood that the jury did so apply it.” Victor v. Nebraska, 511 U.S. 1, 6 (1994).

                                   2   Moreover, “all challenged instructions must be considered in light of all of the jury instructions

                                   3   and the trial record as a whole.” Mendez v. Knowles, 556 F.3d 757, 768 (9th Cir. 2009).

                                   4          In this case, the challenged instruction is based on California Criminal Jury Instruction

                                   5   (“CALCRIM”) 375, “Evidence of Uncharged Offense to Prove Identity, Intent, Common Plan,

                                   6   etc.,” and was given in connection with the evidence of the 2009 shooting. Petitioner complains

                                   7   that this instruction permitted the jury to consider the 2009 shooting if they found it was

                                   8   established by a preponderance of the evidence.

                                   9          It is well-established that is permissible for a prior bad act to be established by a

                                  10   preponderance of the evidence in criminal cases. See Estelle, 502 U.S. at 73-74. It is also well-

                                  11   established in this Circuit that where, as here, the instruction regarding the prior bad act explicitly

                                  12   limits the preponderance standard to that preliminary fact, such instruction does not create
Northern District of California
 United States District Court




                                  13   ambiguity that the elements of the offense must be established beyond a reasonable doubt. Schultz

                                  14   v. Tilton, 659 F.3d 941, 945 (9th Cir. 2011). Indeed, the Ninth Circuit and the California Supreme

                                  15   Court alike have upheld nearly identical instructions that “provid[ed] additional guidance on the

                                  16   permissible use of the other-acts evidence and remind[ed] the jury of the standard of proof for a

                                  17   conviction of the charged offenses.” Id.; Hiskas v. Pliler, 262 Fed. App’x 4, 6 (9th Cir. 2007);

                                  18   People v. Loy, 52 Cal. 4th 46, 75 (2011); People v. Reliford, 29 Cal. 4th 1007, 1016 (2003).

                                  19          In following CALCRIM 375, the trial court did just that, emphasizing to the jury:

                                  20                  And if you conclude that the defendant committed the uncharged
                                                      offense, that conclusion is only one factor to consider along with all
                                  21                  the other evidence. It is not sufficient by itself to prove that the
                                                      defendant is guilty of murder or that the allegations that the defendant
                                  22                  personally used a firearm or personally and intentionally inflicted
                                                      great bodily injury or death on Dawonye Taylor have been proved.
                                  23                  The People must still prove the charge and allegations beyond a
                                                      reasonable doubt.
                                  24   ECF 18-14 at 148 (Reporter’s Transcript at 1306); People v. Smith, 2013 WL 4017400, at *9. As
                                  25   the Court of Appeal found, this language ensured that a jury could not reasonably believe that it
                                  26   was permitted to apply the preponderance standard to the charged crime. See Schultz, 659 F.3d at
                                  27   944-45.
                                  28
                                                                                         26
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 27 of 56




                                   1          In addition, the trial court gave the initial reasonable doubt instruction, CALCRIM 220, in

                                   2   which the court defined reasonable doubt and instructed, “Whenever I tell you the People must

                                   3   prove something, I mean they must prove it beyond a reasonable doubt unless I specifically advise

                                   4   you or tell you otherwise.” See ECF 18-14 at 135 (Reporter’s Transcript at 1293). The Court also

                                   5   instructed that, as to identity, “[t]he People have the burden of proving beyond a reasonable doubt

                                   6   that it was the defendant who committed the crime. If the People have not met this burden, you

                                   7   must find that the defendant is not guilty.” ECF 18-14 at 142-43 (Reporter’s Transcript at 1300-

                                   8   01). Then, subsequent to giving CALCRIM 375, the trial court reiterated: “The People have the

                                   9   burden of proving each allegation beyond a reasonable doubt, and if the People have not met their

                                  10   burden, you must find that the allegation has not been proved.” ECF 18-14 at 152 (Reporter’s

                                  11   Transcript at 1310). These instructions further bolster the Court’s conclusion that the jury

                                  12   instructions “as a whole” unambiguously permitted a jury only to convict a defendant based on the
Northern District of California
 United States District Court




                                  13   beyond a reasonable doubt standard.

                                  14          Petitioner does not contest any of the foregoing. Instead, Petitioner’s claim is narrow: He

                                  15   contends that none of the above clarifying instructions could have any effect in his case because

                                  16   “there was no difference between finding petitioner’s testimony credible and determining whether

                                  17   he was guilty of the charged offense.” Pet. at m-11. That is, “[t]he question of petitioner’s guilt

                                  18   turned directly on whether or not the jury believed petitioner’s alibi testimony.” Id. First of all, it

                                  19   simply is not true that Petitioner’s credibility was determinative of his guilt. As the U.S Supreme

                                  20   Court has held, “the prosecution’s burden to prove every element of the crime is not relieved by a

                                  21   defendant’s tactical decision not to contest an essential element of the offense.” Estelle, 502 U.S.

                                  22   at 69. Though Petitioner may have chosen to focus on the issue of identity at trial, the jury was

                                  23   still required to find each element of first degree murder based on the prosecution’s evidence.

                                  24          Furthermore, even it is true that Petitioner’s alibi was the key issue at trial, it does not

                                  25   follow that Petitioner’s credibility turned only on whether the jury believed he committed the 2009

                                  26   shooting. As Respondent points out and as the Court of Appeal determined, there were other

                                  27   factors that could have undermined Petitioner’s credibility in the jury’s eyes. See ECF 19-1

                                  28   (“Answer”) at 20. To name just one of the factors that the Court of Appeal highlighted, Petitioner
                                                                                         27
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 28 of 56




                                   1   acknowledged at trial that he had previously given two alibis other than the one he ultimately

                                   2   asserted (i.e., that he was with his friend Laura Richardson at his grandmother’s house). See

                                   3   People v. Smith, 2013 WL 4017400, at *4. And of course, the jury could have assessed

                                   4   Petitioner’s demeanor while on the stand. See generally Miller v. Fenton, 474 U.S. 104, 114

                                   5   (1985) (“[T]he credibility of witnesses . . . turns largely on an evaluation of demeanor . . . .”).

                                   6           For these reasons, the Court cannot agree that a finding that Petitioner committed the 2009

                                   7   shooting was tantamount to a finding that he was guilty of the crime of conviction. Therefore,

                                   8   having affirmed the Court of Appeal’s conclusion that the jury instructions duly confined the

                                   9   preponderance of the evidence standard to the 2009 shooting, the Court rejects Petitioner’s second

                                  10   claim of instructional error.

                                  11           Because neither claim of error has merit, the Court DENIES Petitioner’s request for habeas

                                  12   relief based on Claim 2.
Northern District of California
 United States District Court




                                  13          C.      Claim 3: Violation of Right to Present a Complete Defense Based on Trial
                                                      Court’s Refusal to Permit Petitioner to Testify Regarding “C”
                                  14
                                               At trial, the court precluded Petitioner from testifying that he knew the true identity of “C”
                                  15
                                       without first laying a proper foundation, as required to introduce evidence of third party
                                  16
                                       culpability under California law. On direct appeal, the Court of Appeal affirmed the trial court’s
                                  17
                                       ruling on the ground that Petitioner failed to make an offer to provide such foundation. The
                                  18
                                       California Supreme Court summarily denied Petitioner’s request for review of the direct appeal
                                  19
                                       (Case No. S212883), so this Court reviews the Court of Appeal’s decision.
                                  20
                                               Claim 3 is that the trial court should have permitted Petitioner to testify that he knew the
                                  21
                                       true identity of “C,” and that its refusal to do so violated Petitioner’s Fourteenth and Sixth
                                  22
                                       Amendment rights. See Pet. at m-14. Petitioner makes two arguments: (1) that the proffered
                                  23
                                       evidence was not third party culpability evidence, meaning foundation was not required; and (2)
                                  24
                                       alternatively, that the trial court was required to permit Petitioner to offer third party culpability
                                  25
                                       evidence—even without foundation—pursuant to the U.S. Supreme Court’s holding in Holmes v.
                                  26
                                       South Carolina, 547 U.S. 319, 320 (2006). As explained below, the Court finds that neither is
                                  27
                                       meritorious.
                                  28
                                                                                          28
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 29 of 56



                                                   i.    State Court Decision
                                   1
                                              The Court of Appeal found no evidentiary or constitutional error in the trial court’s ruling
                                   2
                                       that Petitioner had to offer foundation before testifying that he knew the identity of “C”:
                                   3
                                                     Defendant argues that the trial court violated his constitutional rights by
                                   4          prohibiting him from presenting evidence of the identity of the real “C.” This
                                              contention fails for several reasons.
                                   5
                                                       Defense counsel asked defendant, “Do you know anybody in your
                                   6          neighborhood who goes by the nickname of C?” Defendant responded “Yes.”
                                              Counsel then asked, “What’s that person’s true name?” to which defendant
                                   7          responded, “I don't know.” The latter answer was stricken after the prosecutor
                                              objected on the grounds of “relevance without foundation for third-party
                                   8
                                              culpability.” In chambers, the prosecutor explained, “[s]o my objection, I think
                                   9          this line of questioning is somehow trying to establish third-party culpability, and
                                              I don’t think any kind of threshold has been met in order to get that evidence in.”
                                  10          The court asked defense counsel, “is this where this is going, that somehow this is
                                              all a grave mistake and that is the other C who did this, not [defendant]?”
                                  11          Defense counsel responded, “Well, yes” and the court ruled, “Okay. Then there
                                              definitely would need to be a greater foundation shown than this. At this point I
                                  12
Northern District of California




                                              will sustain, you know, the objection at this point. If you lay a foundation, that’s
 United States District Court




                                  13          very different.” The defendant offered no further testimony on this subject, and
                                              made no further offer of proof that the court rejected.
                                  14
                                                      Thus, the only evidence presented was that defendant knew somebody else
                                  15          who used the nickname “C.” This answer was not stricken. As to the identity of
                                              this supposed other person, defendant testified he did not know his name.
                                  16          Although the answer was stricken, there can be little objection to striking the
                                              answer that defendant did not know the answer to the question. Beyond that,
                                  17          defendant made no further offer of proof. There was no attempt to present
                                              evidence identifying this supposed other person in some manner other than by
                                  18
                                              name. Moreover, the court was correct in requiring a foundation for the
                                  19          admission of third-party culpability evidence. “[T]here must be direct or
                                              circumstantial evidence linking the third person to the actual perpetration of the
                                  20          crime.” (People v. Hall (1986) 41 Cal.3d 826, 833.) Defendant made no offer to
                                              provide such a foundation or to prove any facts tending to identify any other
                                  21          person as the perpetrator of the killing.
                                  22                  Section 354, subdivision (a) states: “A verdict or finding shall not be set
                                              aside, nor shall the judgment or decision based thereon be reversed, by reason of
                                  23          the erroneous exclusion of evidence unless the court which passes upon the effect
                                              of the error or errors is of the opinion that the error or errors complained of
                                  24
                                              resulted in a miscarriage of justice and it appears of record that: [¶] (a) [t]he
                                  25          substance, purpose, and relevance of the excluded evidence was made known to
                                              the court by the questions asked, an offer of proof, or by any other means.”
                                  26          Therefore, “[a]s a condition precedent to challenging the exclusion of proffered
                                              testimony, [citation], ... the proponent [must] make known to the court the
                                  27          ‘substance, purpose, and relevance of the excluded evidence.’ ” (People v. Ramos
                                              (1997) 15 Cal. 4th 1133, 1178.)
                                  28
                                                                                        29
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 30 of 56




                                                       Although the court terminated counsel’s line of questioning without a
                                   1          foundation, it did not rule on the admissibility of any proffered evidence. Neither
                                   2          the trial court nor this court can evaluate the admissibility of proposed evidence
                                              that is not properly described. An offer of proof “ ‘must set forth the actual
                                   3          evidence to be produced and not merely the facts or issues to be addressed and
                                              argued [citation]. The trial court may reject a general or vague offer of proof that
                                   4          does not specify the testimony to be offered by the proposed witness.’ ”
                                              (Bowman v. Wyatt (2010) 186 Cal. App. 4th 286, 329; see also People v. Pride
                                   5
                                              (1992) 3 Cal. 4th 195, 237 [absent an offer of proof as to what the testimony
                                   6          would have been, defendant has not preserved any challenge to its exclusion on
                                              appeal].) There is thus no basis to conclude that the trial court excluded any
                                   7          particular evidence, much less evidence that was admissible, and still less that the
                                              court’s ruling deprived defendant of his constitutional rights.
                                   8
                                       People v. Smith, 2013 WL 4017400, at *10–11.
                                   9

                                  10              ii.   Discussion
                                              Per the above excerpt, the Court of Appeal held that the trial court properly stopped
                                  11
                                       Petitioner from testifying that he knew someone else nicknamed “C” without first laying
                                  12
Northern District of California
 United States District Court




                                       foundation. In so doing, the Court of Appeal found no error under California law and no
                                  13
                                       constitutional error. Petitioner challenges the Court of Appeal’s ruling on two grounds, which the
                                  14
                                       Court now takes in turn.
                                  15
                                              As to the first, the Court of Appeal specifically held that the trial court “was correct in
                                  16
                                       requiring a foundation for the admission of third-party culpability evidence.” People v. Smith,
                                  17
                                       2013 WL 4017400, at *10 (citing People v. Hall, 41 Cal. 3d 826, 833 (1986)). Thus, Petitioner
                                  18
                                       argues that the Court of Appeal’s conclusion that Petitioner’s testimony required foundation is
                                  19
                                       erroneous because its premise that the proffered testimony was “third-party culpability evidence”
                                  20
                                       is erroneous. Pet. at m-15. In Petitioner’s view, his testimony “was not actually third-party
                                  21
                                       culpability evidence.” Id. To be precise, Petitioner maintains that “[t]here were two logical
                                  22
                                       purposes for petitioner to identify C”: one was to support a theory of third party culpability and the
                                  23
                                       other was “to support the credibility of petitioner’s trial testimony, when he denied that he was C.”
                                  24
                                       Id. Petitioner describes third party culpability as a “theory that the person who committed this
                                  25
                                       homicide was someone else, nicknamed C.” Id. Petitioner distinguishes this from “a complete
                                  26
                                       denial that he was the person who . . . committed this homicide,” which he says was the purpose of
                                  27
                                       his proposed testimony about “C.” Id. at m-16.
                                  28
                                                                                         30
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 31 of 56




                                   1          This is a false distinction. As Petitioner himself explains, the proposed testimony only

                                   2   constitutes a “complete denial” that he was “C” in that “[t]he best way for petitioner to show that

                                   3   he was not ‘C’ was to identify or describe to the jury who ‘C’ was.” Id. at m-16. But

                                   4   “identify[ing] or describe[ing] to the jury who ‘C’ was” is the very definition of third party

                                   5   culpability evidence. Although Petitioner attempts to use a different term to characterize his

                                   6   proffered testimony, the two “purposes” are in fact the same. Furthermore, the Court observes that

                                   7   at trial, Petitioner’s counsel agreed that he was attempting to offer evidence of third party

                                   8   culpability. People v. Smith, 2013 WL 4017400, at *10. Petitioner’s post hoc argument to the

                                   9   contrary is specious.

                                  10          Having rejected Petitioner’s claim that his testimony was not evidence of third party

                                  11   culpability, the Court turns to Petitioner’s alternative claim that he had a constitutional right to

                                  12   introduce evidence of third party culpability in this case. Petitioner does not dispute that
Northern District of California
 United States District Court




                                  13   California evidence law, as a general matter, requires foundation before admitting evidence of

                                  14   third party culpability, see Reply at 5. See People v. Gutierrez, 28 Cal. 4th 1083, 1135-37 (2002),

                                  15   as modified (Oct. 2, 2002) (affirming foundation requirement of “direct or circumstantial evidence

                                  16   linking the third person to the actual perpetration of the crime” under Hall, 41 Cal. 3d at 833).

                                  17   Rather, he asserts that application of that evidentiary rule here violated his Sixth Amendment

                                  18   “right to have compulsory process for obtaining witnesses in his favor,” and his Fourteenth

                                  19   Amendment “right to present a meaningful defense.” Pet. at m-16 to m-17 (citing Webb v. Texas,

                                  20   409 U.S. 95, 98 (1972); Washington v. Texas, 388 U.S. 14, 23 (1967)).

                                  21          It is certainly true that, “[w]hether rooted directly in the Due Process Clause of the

                                  22   Fourteenth Amendment or in the Compulsory Process or Confrontation clauses of the Sixth

                                  23   Amendment, the Constitution guarantees criminal defendants “a meaningful opportunity to present

                                  24   a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986) (internal quotations and

                                  25   citations omitted). However, that right is not absolute. The U.S. Supreme Court has recognized

                                  26   time and again that “state and federal rulemakers have broad latitude under the Constitution to

                                  27   establish rules excluding evidence from criminal trials.” United States v. Scheffer, 523 U.S. 303,

                                  28   308 (1998). Pursuant to those rules, “even relevant and reliable evidence can be excluded when
                                                                                          31
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 32 of 56




                                   1   the state interest is strong.” Perry v. Rushen, 713 F.2d 1447, 1450 (9th Cir. 1983).

                                   2          Accordingly, the U.S. Supreme Court has “[o]nly rarely . . . held that the right to present a

                                   3   complete defense was violated by the exclusion of defense evidence under a state rule of

                                   4   evidence.” Nevada v. Jackson, 569 U.S. 505, 509 (2013). Specifically, only rules that “infringe

                                   5   upon a weighty interest of the accused and are ‘arbitrary’ or ‘disproportionate to the purposes they

                                   6   are designed to serve’” violate the right to present a complete defense. Holmes v. South Carolina,

                                   7   547 U.S. 319, 324 (2006) (quoting Scheffer, 523 U.S. at 308).

                                   8          Although the U.S. Supreme Court’s cases “contain several illustrations of ‘arbitrary’ rules,

                                   9   i.e., rules that excluded important defense evidence but that did not serve any legitimate interests,”

                                  10   Holmes, 547 U.S. at 325, the instant rule is not one of them. That is, the U.S. Supreme Court has

                                  11   never held unconstitutional a rule that evidence of third party culpability is admissible only if the

                                  12   defendant offers a foundation of “direct and circumstantial evidence linking the third person to the
Northern District of California
 United States District Court




                                  13   actual perpetration of the crime.” Indeed, the U.S. Supreme Court has not “decided any case

                                  14   squarely addressing the discretionary exclusion of evidence and the right to present a complete

                                  15   defense or establishing a controlling legal standard for evaluating such exclusions.” Brown v.

                                  16   Horell, 644 F.3d 969, 983 (9th Cir. 2011) (internal quotations and alterations omitted). Because

                                  17   no decision of the U.S. Supreme Court clearly establishes that the foundation requirement of Hall,

                                  18   41 Cal. 3d 826, and its progeny is unconstitutional, the decision of the State Court of Appeal is not

                                  19   contrary to or an unreasonable application of clearly established federal law. Accord Morales v.

                                  20   Hedgpeth, No. 212CV0544TLNKJNP, 2016 WL 3562749, at *7 (E.D. Cal. July 1, 2016).

                                  21          Despite this, Petitioner contends that the Court of Appeal’s ruling violates the U.S.

                                  22   Supreme Court’s holding in Holmes, 547 U.S. 319. In that case, the U.S. Supreme Court

                                  23   invalidated the South Carolina Supreme Court’s rule that “where there is strong evidence of a

                                  24   defendant’s guilt, especially where there is strong forensic evidence, the proffered evidence about

                                  25   a third party's alleged guilt may (or perhaps must) be excluded.” Id. at 329 (internal quotations

                                  26   and alterations omitted). But of course, that is not the rule the Court of Appeal or the trial court

                                  27   applied in this case. The Court of Appeal’s opinion does not suggest that either court relied upon

                                  28   the strength of the evidence of Petitioner’s guilt in requiring Petitioner to lay foundation. And
                                                                                         32
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 33 of 56




                                   1   although the Court of Appeal noted that Petitioner’s proffered evidence “would not have negated

                                   2   Green’s positive identification of petitioner as the shooter, regardless of whether he was called C

                                   3   or any of the other nicknames that the evidence showed that he used from time to time,” Pet. at m-

                                   4   17 (quoting People v. Smith, 2013 WL 4017400, at *11), that statement was made in evaluating

                                   5   Petitioner’s ineffective assistance of counsel claim. See People v. Stankewitz, 51 Cal. 3d 72, 113

                                   6   (1990) (explaining that a defendant claiming ineffective assistance of counsel must show “it is

                                   7   reasonably probable a determination more favorable to the defendant would have resulted in the

                                   8   absence of counsel’s failings). Hence, Petitioner is not correct that the foundation requirement

                                   9   applied in this case violates Holmes.

                                  10          Additionally, though Petitioner does not argue that the rule in Hall renders state

                                  11   proceedings “so fundamentally unfair as to violate due process,” the Ninth Circuit has expressly

                                  12   rejected that proposition. Spivey v. Rocha, 194 F.3d 971, 978 (9th Cir. 1999).
Northern District of California
 United States District Court




                                  13          In sum, the Court does not find any constitutional error in requiring a defendant to provide

                                  14   foundation before offering evidence of third-party culpability.

                                  15          There remains one final matter to address. In his Reply, Petitioner appears to make yet a

                                  16   third argument for reversal of the Court of Appeal’s ruling: that he met the foundation requirement

                                  17   under California law by providing “direct or circumstantial evidence linking the third-party to the

                                  18   alleged crime.” See Reply at 5. However, the record in this case does not support that assertion.

                                  19   As the Court of Appeal held, Petitioner did not make an offer of proof of foundation. Although

                                  20   the trial court told defense counsel, “If you lay a foundation, that’s very different,” Petitioner made

                                  21   “no attempt to present evidence identifying this supposed other person in some manner other than

                                  22   by name.” People v. Smith, 2013 WL 4017400, at *10. Petitioner does not dispute the foregoing;

                                  23   instead, Petitioner seems to believe that the foundation requirement was met in that “there was

                                  24   already direct evidence that a person named C committed the shooting.” Reply at 5. But

                                  25   foundation means evidence linking the particular third party to the alleged crime. Where, as here,

                                  26   the only link is the name C, it would be bootstrapping for Petitioner to rely on evidence that a

                                  27   person named C committed the shooting as foundation to testify that someone else was named C.

                                  28          Having rejected all of Petitioner’s claims of error, the Court DENIES Petitioner’s request
                                                                                         33
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 34 of 56




                                   1   for habeas relief based on Claim 3.

                                   2          D.     Claim 4: Ineffective Assistance of Counsel
                                   3          In Claim 4, Petitioner asserts a claim for ineffective assistance of counsel under the Sixth

                                   4   Amendment based on his counsel’s alleged failure to make an offer of proof to provide foundation

                                   5   for Petitioner’s identification of “C.” Petitioner brought this claim in his first state habeas petition

                                   6   before the California Court of Appeal, where it was rejected. The California Supreme Court then

                                   7   summarily denied review.

                                   8          Petitioner now renews his claim for ineffective assistance of counsel, claiming that the

                                   9   California Court of Appeal erred in its application of the relevant standard under Strickland v.

                                  10   Washington, 466 U.S. 668, 688 (1984). Below, the Court affirms the Court of Appeal’s finding

                                  11   that Petitioner has not made out a claim for ineffective assistance of counsel.

                                  12               i.    State Court Decision
Northern District of California
 United States District Court




                                  13          The California Court of Appeal considered and rejected Petitioner’s ineffective assistance

                                  14   of counsel claim as follows:

                                  15                  Defendant argues alternatively that his attorney’s failure to provide a
                                              proper offer of proof constituted ineffective assistance of counsel. However, in
                                  16          the absence of any indication of what evidence the attorney had to offer, and of
                                              the attorney’s reasons for failing to make an offer, we are in no position to say
                                  17          that his performance amounted to constitutionally inadequate representation.
                                  18          Moreover, we certainly cannot say “that it is ‘reasonably probable a determination
                                              more favorable to the defendant would have resulted in the absence of counsel's
                                  19          failings.’ ” (People v. Stankewitz (1990) 51 Cal. 3d 72, 113.) Even if defendant
                                              had been able to produce evidence of another person named “C,” that evidence
                                  20          would not have negated Green’s positive identification of defendant as the
                                              shooter, regardless of whether he was called “C” or any of the other nicknames
                                  21          that the evidence showed he used from time to time (e.g. “Young Stank” or
                                  22          “Jewels”).

                                  23   People v. Smith, 2013 WL 4017400, at *11.

                                  24               ii.   Discussion
                                  25          In the preceding section, this Court affirmed the Court of Appeal’s conclusion that the trial

                                  26   court properly prevented Petitioner from testifying that he knew the true identity of “C” without

                                  27   first providing a foundation for that evidence, which Petitioner never offered to provide.

                                  28   Petitioner’s ineffective assistance claim is based on his counsel’s alleged failure to make an offer
                                                                                          34
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 35 of 56




                                   1   of proof to provide the required foundation.

                                   2          To prevail on a Sixth Amendment claim for ineffective assistance of counsel, the claimant

                                   3   bears the burden of establishing two things. First, he must show that counsel’s performance was

                                   4   “deficient,” i.e., that it fell below an “objective standard of reasonableness” under prevailing

                                   5   professional norms. Strickland v. Washington, 466 U.S. 668, 688 (1984). Second, he must show

                                   6   that he was prejudiced by counsel’s deficient performance, i.e., that “there is a reasonable

                                   7   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

                                   8   been different.” Id. at 694. A “reasonable probability” is a probability sufficient to undermine

                                   9   confidence in the outcome of the proceedings. Id.

                                  10          When evaluating an ineffective assistance of counsel claim under § 2254, a federal habeas

                                  11   court must apply a “doubly deferential” judicial review. Premo v. Moore, 562 U.S. 115, 122

                                  12   (2011). Even under de novo application, the general rule of Strickland requires the court to judge
Northern District of California
 United States District Court




                                  13   a defense counsel’s representation with great deference. Id.; see, e.g., Cheney v. Washington, 614

                                  14   F.3d 987, 996 (9th Cir. 2010) (“Under Strickland, the court must indulge a strong presumption that

                                  15   counsel acted for tactical reasons rather than through sheer neglect.”). On top of that, the AEDPA

                                  16   requires federal courts to defer to the state court’s decision unless its application of Supreme Court

                                  17   precedent is “objectively unreasonable.” Cheney, 614 F.3d at 995 (quoting Renico v. Lett, 559

                                  18   U.S. 766, 773 (2010)). “When a federal court reviews a state court’s Strickland determination

                                  19   under AEDPA, both AEDPA and Strickland’s deferential standards apply; hence, the Supreme

                                  20   Court's description of the standard as ‘doubly deferential.’” Id.

                                  21          In addition, Strickland provides courts with a general standard, rather than a specific legal

                                  22   rule. Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Because judicial application of a general

                                  23   standard “can demand a substantial element of judgment,” Yarborough v. Alvarado, 541 U.S. 652,

                                  24   664 (2004), “a state court has even more latitude to reasonably determine that a defendant has not

                                  25   satisfied that standard.” Knowles, 556 U.S. at 123 (citing Yarborough, 541 U.S. at 664 (2004)

                                  26   (“[E]valuating whether a rule application was unreasonable requires considering the rule’s

                                  27   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-

                                  28   by-case determinations.”)). That latitude “translates to a narrower range of decisions that are
                                                                                         35
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 36 of 56




                                   1   objectively unreasonable under AEDPA.” Cheney, 614 F.3d at 995.

                                   2          In sum, under § 2254(d), “the question is not whether counsel’s actions were reasonable.

                                   3   The question is whether there is any reasonable argument that counsel satisfied Strickland’s

                                   4   deferential standard.” Harrington, 562 U.S. at 105.

                                   5          Here, the Court of Appeal found that Petitioner had not met his burden of showing either

                                   6   deficient performance or prejudice under Strickland. The Court of Appeal explained that because

                                   7   Petitioner did not make an offer of proof, it had “no indication of what evidence the attorney had

                                   8   to offer, and of the attorney’s reasons for failing to make an offer.” People v. Smith, 2013 WL

                                   9   4017400, at *11. Without that information, the Court of Appeal believe it was “in no position to

                                  10   say that his performance amounted to constitutionally inadequate representation” or that Petitioner

                                  11   was prejudiced by the exclusion of this unknown evidence. Id.

                                  12          Petitioner argues that “[w]here the claim is that counsel was deficient for not making an
Northern District of California
 United States District Court




                                  13   offer of proof, the state court erred in requiring petitioner to state what the offer of proof would

                                  14   have been.” Pet. at m-19. In Petitioner’s view, such a requirement is “circular” and “create[s] an

                                  15   impossible standard for petitioner to meet.” Id.

                                  16          The Court does not agree. Claims of ineffective assistance of counsel based on defense

                                  17   counsel’s failure to investigate are instructive in this regard. The Ninth Circuit has held that a

                                  18   defendant cannot make out a claim for ineffective assistance if she or he “fails to state what

                                  19   additional information would be gained by the discovery she or he now claims was necessary.”

                                  20   Bragg v. Galaza, 242 F.3d 1082, 1088 (9th Cir. 2001), amended on denial of reh’g, 253 F.3d 1150

                                  21   (2001). Just as those defendants must identify the evidence that an investigation that never

                                  22   occurred would have revealed, Petitioner was required to identify the foundation that his defense

                                  23   counsel did not provide. Put another way, Petitioner’s defense counsel did not perform deficiently

                                  24   unless there was some foundation—i.e., direct or circumstantial evidence connecting the third

                                  25   party to the murder—that counsel could have proffered to the Court. See United States v.

                                  26   Sahakian, 14 Fed. App’x 876, 877 (9th Cir. 2001) (holding counsel could not have been deficient

                                  27   for failing to offer evidence that “would not have altered” the district court’s exclusion of

                                  28   Sahakian’s justification defense). Petitioner did not establish the existence of such evidence
                                                                                          36
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 37 of 56




                                   1   before the Court of Appeal, and he makes no effort to do so now. For instance, Petitioner has not

                                   2   pointed to relevant evidence in the record or submitted affidavits in support of his claim. His

                                   3   vague and speculative assertion that “counsel would certainly have known what petitioner was

                                   4   going to say about the identity of C” does not suffice. Cf. Thomas v. McGrath, 329 Fed. App’x

                                   5   85, 86 (9th Cir. 2009) (“Thomas’s offer of proof, unsupported by any affidavits, provides

                                   6   insufficient evidence as to each witness’s potential testimony.”).

                                   7          Relatedly, Petitioner argues that “there was not, nor could there have been, any valid trial

                                   8   strategy not to make an offer of proof.” Pet. at m-18. But as Respondent points out, the valid

                                   9   “trial strategy” is obvious: “Counsel could have reasonably concluded he lacked an offer of proof

                                  10   that would satisfy the requirements for the admission of third-party culpability evidence.” Answer

                                  11   at 30. It can scarcely be gainsaid that counsel is not required to proffer evidence that he did not

                                  12   possess.
Northern District of California
 United States District Court




                                  13          Under these circumstances, this Court finds that the Court of Appeal reasonably

                                  14   determined that Petitioner had not met his burden of showing deficient performance. The Court

                                  15   likewise holds that the Court of Appeal’s finding as to prejudice was reasonable. The Court

                                  16   agrees that Petitioner’s failure to propose an adequate offer of proof that defense counsel should

                                  17   have given also precludes any finding of prejudice under Strickland. Without a proposed offer of

                                  18   proof, Petitioner cannot show that the trial court would have admitted Petitioner’s testimony, had

                                  19   defense counsel had made the offer. Accord Vicente v. Scribner, No. CV 08-4357-MMM SH,

                                  20   2010 WL 7138742, at *9 (C.D. Cal. Apr. 22, 2010), report and recommendation adopted, No. CV

                                  21   08-4357-MMM SH, 2011 WL 3321475 (C.D. Cal. July 29, 2011) (“Here, petitioner has failed to

                                  22   show that there is a reasonable probability that, but for his trial counsel’s failure to make a more

                                  23   detailed offer of proof, the result of the trial would have been different.”); See United States v.

                                  24   Berry, 814 F.2d 1406, 1409 (9th Cir. 1987) (“Berry has not demonstrated that he was prejudiced

                                  25   by counsel’s actions” because he “offers no indication of what these witnesses would have

                                  26   testified to, or how their testimony might have changed the outcome of the hearing.”).

                                  27          Thus, the Court holds that the California Court of Appeal properly rejected Petitioner’s

                                  28   claim of ineffective assistance of counsel for failure to establish either deficient performance or
                                                                                         37
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 38 of 56




                                   1   prejudice under Strickland. Petitioner’s request for habeas relief based on Claim 4 is DENIED.

                                   2          E.     Claim 5: Due Process and Sixth Amendment Violations Based on Superior
                                                     Court’s Rejection of Petitioner’s Claim under Cal. Penal Code § 1473(b)(3)
                                   3
                                              In Claim 5, Petitioner argues that his Fourteenth Amendment right to due process was
                                   4
                                       violated by the Superior Court’s rejection of his claim under California Penal Code § 1473(b)(3),
                                   5
                                       which is a claim that “[n]ew evidence exists that . . . would have more likely than not changed the
                                   6
                                       outcome at trial.” Specifically, Petitioner argues that the Superior Court misapplied the
                                   7
                                       requirements of California Penal Code § 1473(b)(3) when it determined that he was not entitled to
                                   8
                                       relief, in violation of the U.S. Supreme Court’s holding in Hicks v. Oklahoma, 447 U.S. 343
                                   9
                                       (1980). Pet. at m-22. Having reviewed the record before the Superior Court and the applicable
                                  10
                                       law, the Court finds no error, constitutional or otherwise, in the Superior Court’s finding.
                                  11
                                                   i.   State Court Decision
                                  12
Northern District of California




                                              To briefly summarize, Petitioner’s state habeas petition before the California Court of
 United States District Court




                                  13
                                       Appeal (Case No. A137965) included a claim that newly discovered evidence demonstrated his
                                  14
                                       innocence. The Court of Appeal evaluated the claim under the then-existing standard for such
                                  15
                                       claims, e.g., In re Lawley, 42 Cal. 4th 1231, 1238 (2008). See People v. Smith, 2013 WL
                                  16
                                       4017400, at *12. The Court of Appeal held that Petitioner had made a prima facie showing of
                                  17
                                       factual innocence and remanded the case to the Superior Court to evaluate the “credibility of the
                                  18
                                       new evidence, and its ultimate significance in view of the other evidence submitted at trial”
                                  19
                                       following an evidentiary hearing. People v. Smith, 2013 WL 4017400, at *12.
                                  20
                                              The Superior Court (Case No. 166345) conducted the evidentiary hearing over the course
                                  21
                                       of three days in February and March 2017. See ECF 18-17 (Reporter’s Transcript of evidentiary
                                  22
                                       hearing). By that time, the law governing Petitioner’s claim had changed. Specifically, as of
                                  23
                                       2017, the California Penal Code allows an individual to petition for state habeas relief where
                                  24
                                       “[n]ew evidence exists that is credible, material, presented without substantial delay, and of such
                                  25
                                       decisive force and value that it would have more likely than not changed the outcome at trial.”
                                  26
                                       Cal. Penal Code § 1473(b)(3). The Superior Court recognized the applicability of this amendment
                                  27
                                       to Petitioner’s claim: “Although the Petition in this case was filed in 2013, the Court applies the
                                  28
                                                                                        38
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 39 of 56




                                   1   new standard articulated in the 2017 statute because the habeas proceedings are not final.” ECF

                                   2   18-17 at 355 (Sup. Ct. opinion at 10).

                                   3          At the hearing, Petitioner introduced three pieces of evidence: (1) “the testimony of Patrick

                                   4   Smith, who acknowledged that he was driving the car that was involved in the incident and that he

                                   5   witnessed the shooting by a man he knew as ‘C’ and that Petitioner is not that man”; (2)

                                   6   “Petitioner’s cell phone records indicating that Petitioner was not speaking on his cellphone at a

                                   7   point before the killing when Robert Green testified the person who shot the victim was speaking

                                   8   on his cell phone,” and (3) “the ‘enhanced video’ which assertedly shows details of Green’s

                                   9   testimony were incorrect.” ECF 18-17 at 355-56 (Sup. Ct. opinion at 10-11).

                                  10          Applying the standards of § 1473(b)(3), the Superior Court found that “only the testimony

                                  11   of Patrick Smith qualifies as new evidence, since he was a co-participant in the incident and was

                                  12   cloaked with the protection of the Fifth Amendment privilege as his case had not yet been resolved
Northern District of California
 United States District Court




                                  13   at the time of Petitioner’s trial.” Id. at 356 (Sup. Ct. opinion at 11). The Superior Court

                                  14   “nevertheless agreed to consider any testimony or evidence at the hearing under the reasoning of”

                                  15   In re Hall, 30 Cal. 3d 408, 420 (1981) (“[A] habeas corpus petitioner must first present newly

                                  16   discovered evidence that raises doubt about his guilt; once this is done, he may introduce any

                                  17   evidence not presented to the trial court and which is not merely cumulative in relation to evidence

                                  18   which was presented at trial insofar as it assists in establishing his innocence.”) (internal

                                  19   quotations and citation omitted). The Superior Court “also listened to and observed the testimony

                                  20   of Deputy District Attorney Gregory Dolge and Theodore ‘Ted’ Berry, Patrick Smith’s attorney,”

                                  21   who testified for the State. ECF 18-17 at 357 (Sup. Ct. opinion at 12).

                                  22          After hearing and assessing the evidence, the Superior Court found that “the testimony of

                                  23   Patrick Smith was not credible” and that “[b]ecause it lacked credibility, it failed to meet the

                                  24   standard of being more likely than not to have changed the outcome at trial.” ECF 18-17 at 356

                                  25   (Sup. Ct. opinion at 11). The court further found that “the ‘enhanced video’ added nothing to the

                                  26   video evidence already presented at trial” and that “[t]here was nothing in the phone records that

                                  27   had decisive force or value.” Id. The court therefore determined that “Patrick Smith’s testimony,

                                  28   the enhanced video and the phone records lack such decisive force and value that it would have
                                                                                         39
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 40 of 56




                                   1   more likely than not changed the outcome at trial.” Id. at 369 (Sup. Ct. opinion at 24). The

                                   2   Superior Court denied the petition. Id.

                                   3            The full text of the Superior Court’s 24-page opinion is available at ECF 18-17, Exhibit 9.

                                   4   Presented with this claim in a subsequent habeas petition, the California Supreme Court denied the

                                   5   petition without comment; see ECF 19; hence, the last reasoned decision belongs to the Superior

                                   6   Court.

                                   7               ii.   Discussion
                                   8            Petitioner argues that the Superior Court’s finding that he was not entitled to a writ of

                                   9   habeas corpus under California Penal Code § 1473(b)(3) violated his right to due process.

                                  10   Specifically, he contends the Superior Court “failed to properly apply” § 1473(b)(3) when it

                                  11   erroneously concluded the Patrick Smith’s testimony was not credible. See Pet. at m-22.

                                  12            As discussed at length above, “it is only noncompliance with federal law that renders a
Northern District of California
 United States District Court




                                  13   State’s criminal judgment susceptible to collateral attack in the federal courts”; “federal habeas

                                  14   corpus relief does not lie for errors of state law.” Wilson v. Corcoran, 562 U.S. 1, 5 (2010)

                                  15   (emphasis in original). Where, as here, a petitioner’s claim is based on an allegedly erroneous

                                  16   application of a state statute, the petitioner is not entitled to relief unless that error “also entailed

                                  17   the infringement of [a] federal right.” Id.; see also Estelle, 502 U.S. at 67.

                                  18            Of relevance here, the U.S. Supreme Court has expressly left “open” the question whether

                                  19   “an asserted federal constitutional right to be released upon proof of ‘actual innocence’” exists.

                                  20   Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 71 (2009); see also

                                  21   Herrera v. Collins, 506 U.S. 390, 400 (1993) (“[The existence merely of newly discovered

                                  22   evidence relevant to the guilt of a state prisoner is not a ground for relief on federal habeas

                                  23   corpus.”). Thus, the U.S. Supreme Court has never clearly established that a defendant’s federal

                                  24   constitutional rights are violated by a failure to vacate his conviction upon a showing of actual

                                  25   innocence—regardless whether that showing is made under a “probable innocence” standard, see

                                  26   Herrera, 506 U.S. at 402, or the lesser showing required by § 1473(b)(3). For that reason, the

                                  27   Superior Court’s rejection of Petitioner’s claim based on newly discovered evidence cannot be

                                  28   contrary to, or an unreasonable application of, clearly established federal law. Accord Valerio v.
                                                                                           40
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 41 of 56




                                   1   Frauenheim, No. 2:17-CV-07706-MAA, 2019 WL 6310267, at *36 (C.D. Cal. Nov. 25, 2019);

                                   2   see Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear answer to

                                   3   the question presented, let alone one in Van Patten’s favor, it cannot be said that the state court

                                   4   unreasonably applied clearly established Federal law.”) (internal quotations and alterations

                                   5   omitted).

                                   6          Petitioner does not dispute any of the foregoing; indeed, he disclaims asserting a

                                   7   freestanding right to relief upon proof of actual innocence. See Reply at 7. Rather, he argues that

                                   8   a different “federal right” has been violated here: his right to due process, as articulated in Hicks v.

                                   9   Oklahoma, 447 U.S. 343 (1980). In Hicks, the U.S. Supreme Court held that “[a] State violates a

                                  10   criminal defendant’s due process right to fundamental fairness if it arbitrarily deprives the

                                  11   defendant of a state law entitlement.” Laboa v. Calderon, 224 F.3d 972, 979 (9th Cir. 2000)

                                  12   (citing Hicks, 447 U.S. at 346); Fetterly v. Paskett, 997 F.2d 1295, 1300 (9th Cir. 1993) (“[T]he
Northern District of California
 United States District Court




                                  13   failure of a state to abide by its own statutory commands may implicate a liberty interest protected

                                  14   by the Fourteenth Amendment against arbitrary deprivation by a state.”).

                                  15          In this case, the “state law entitlement” Petitioner asserts is state habeas relief. That is,

                                  16   Petitioner argues that because he satisfied the requirements for relief under California Penal Code

                                  17   § 1473(b)(3), the Superior Court “was required to overturn his conviction” such that its refusal to

                                  18   do denied him a state law entitlement. Reply at 7; see Pet. at m-20 to m-22.

                                  19          Petitioner’s argument lacks merit. California Penal Code § 1473(b)(3) provides for state

                                  20   habeas relief if “[n]ew evidence exists that is credible, material, presented without substantial

                                  21   delay, and with such decisive force and value that it would have more likely than not changed the

                                  22   outcome at trial.” Under Hicks, Petitioner was “entitled” to invoke the state statutory procedure

                                  23   afforded by California Penal Code § 1473; i.e., he was entitled to have the state court consider his

                                  24   new evidence and determine whether it justified habeas relief. He was not, however, “entitled” to

                                  25   substantive relief under § 1473. Accord Prescott v. Santoro, No. 5:16-CV-01359-EJD, 2019 WL

                                  26   6771826, at *6 (N.D. Cal. Dec. 12, 2019); Renteria v. Montgomery, No. CV1903117FMORAO,

                                  27   2020 WL 1426639, at *14 (C.D. Cal. Feb. 20, 2020), report and recommendation adopted, No.

                                  28   CV1903117FMORAO, 2020 WL 1332088 (C.D. Cal. Mar. 23, 2020); Stevenson v. Los Angeles
                                                                                         41
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 42 of 56




                                   1   Superior Court, No. CV 19-4622 CJC(JC), 2019 WL 2437001, at *4 (C.D. Cal. June 10, 2019); cf.

                                   2   House v. Gipson, No. 1:11-CV-00687-SKO-HC, 2014 WL 1366148, at *7 (E.D. Cal. Apr. 7,

                                   3   2014). In this case, there was no deprivation of Petitioner’s state law entitlement to have his claim

                                   4   based on newly discovered evidence considered—arbitrary or otherwise. Petitioner was able to

                                   5   thoroughly litigate his state law claim under § 1473(b), including receiving a three-day evidentiary

                                   6   hearing in state court and lengthy reasoned opinion based upon that hearing. That is all

                                   7   § 1473(b)(3) entitles him to.

                                   8          In any event, even if an error by the Superior Court in assessing Petitioner’s § 1473(b)(3)

                                   9   claim could give rise to federal habeas relief, the Court finds no such error. First, Petitioner

                                  10   suggests that the Superior Court applied the pre-2017 version of § 1473, under which a habeas

                                  11   petitioner “was required to create fundamental doubt in the accuracy of the proceedings and ‘point

                                  12   unerringly to innocence or reduced culpability.’” Pet. at m-21 to -m22 (quoting People v.
Northern District of California
 United States District Court




                                  13   Gonzalez, 51 Cal. 3d 1179, 1246 (1990)). But there is no indication in the Superior Court’s

                                  14   opinion that it applied that standard. On the contrary, the Superior Court acknowledged the

                                  15   freshly-made statutory amendment; it then recited and applied the correct standard:

                                  16                  At the beginning of this year, the law changed regarding the standard for a
                                              habeas petition brought under “newly discovered evidence.” Under section
                                  17          1473(b)(3) a person may now prosecute a writ of habeas corpus when “New
                                              evidence exists that is credible, material, presented without substantial delay, and
                                  18          of such decisive force and value that it would have more likely than not have
                                  19          changed the outcome at trial.” (§1473(b)(3)(A); In re Miles (2017) 7 Cal. App.
                                              5th 821, 828.) The statute defined “new evidence” as “evidence that has been
                                  20          discovered after trial, that could not have been discovered prior to trial by the
                                              exercise of due diligence, and is admissible and not merely cumulative,
                                  21          corroborative, collateral, or impeaching.” (§1473(b)(3)(B).) Although the
                                              Petition in this case was filed in 2013, the Court applies the new standard
                                  22          articulated in the 2017 statute because the habeas proceedings are not final.
                                  23          (Miles, supra, 7 Cal. App. 5th at p.840.)

                                  24   ECF 18-17 at 356 (Sup. Ct. opinion at 9-10). The Court thus rejects the Petitioner’s contention

                                  25   that the Superior Court “failed to properly apply the newly modified section 1473.”

                                  26          The second “error” that Petitioner says the Superior Court committed in its application of

                                  27   § 1473(b)(3) was determining that Patrick Smith’s new evidence was not credible. See Pet. at m-

                                  28   22 to m-24. Critically, however, “[t]itle 28 U.S.C. § 2254(d) does not give federal habeas courts
                                                                                         42
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 43 of 56




                                   1   the license to redetermine credibility of witnesses whose demeanor has been observed by the state

                                   2   trial court, but not by them.” Koepplin v. Risley, 928 F.2d 408 (9th Cir. 1991) (citing Marshall v.

                                   3   Lonberger, 459 U.S. 422, 434 (1983)); see also Sophanthavong v. Palmateer, 378 F.3d 859, 867

                                   4   (9th Cir. 2004) (“Here, because the state court conducted an evidentiary hearing in which Mr.

                                   5   Sophanthavong testified, we are required to defer to the state court’s credibility findings.”).

                                   6   Accordingly, this Court must defer to the Superior Court’s credibility finding regarding Smith’s

                                   7   testimony “unless the finding is not fairly supported by the record considered as a whole.”

                                   8   Carriger v. Stewart, 132 F.3d 463, 473 (9th Cir. 1997).

                                   9          Here, following a lengthy and thorough evidentiary hearing, the Superior Court engaged in

                                  10   a similarly lengthy and thorough review of Patrick Smith’s testimony. See ECF 18-17 at 356

                                  11   (Sup. Ct. opinion at 11-22). The Superior Court ultimately found Patrick Smith’s testimony not

                                  12   credible for several reasons.
Northern District of California
 United States District Court




                                  13          First, the Superior Court observed that Patrick Smith gave three separate statements: (1) a

                                  14   2011 statement he made to Deputy District Attorney (“DDA”) Gregory Dolge in the form of a

                                  15   proffer, (2) an affidavit he signed in 2012 upon a request by Petitioner’s father, and (3) his

                                  16   testimony at the evidentiary hearing in 2017. His testimony contradicted the prior two statements

                                  17   on certain points. For instance, the affidavit stated, “I know C, who shot Taylor, and told Dolge

                                  18   and the investigator who was with Dolge that the photo was not a photo of the shooter.” ECF 18-

                                  19   16 at 112 (Patrick Smith Affidavit); ECF 18-17 at 142 (Hearing Tr. at 136); see ECF 18-17 at 361

                                  20   (Sup. Ct. opinion at 16). Then, at the hearing, Patrick Smith acknowledged that he had previously

                                  21   attested to the foregoing but testified that statement was “incorrect”: He did not ever tell Mr.

                                  22   Dolge that the persons in the photos Mr. Dolge showed him did not depict the shooter. ECF 18-17

                                  23   at 128, 141 (Hearing Tr. at 122, 135); see ECF 18-17 at 361 (Sup. Ct. opinion at 16). The

                                  24   Superior Court found that the prior inconsistent statements “undercut” Smith’s testimony that

                                  25   Petitioner was not the shooter. ECF 18-17 at 363 (Sup. Ct. opinion at 18).

                                  26          Second, the Superior Court found that Patrick Smith had previously identified Petitioner as

                                  27   the shooter to DDA Dolge. Specifically, the court credited Dolge’s testimony that during the 2011

                                  28   proffer session, Patrick Smith “identified photographs of Rushing as being the individual who was
                                                                                         43
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 44 of 56




                                   1   the shooter.” ECF 18-17 at 359 (Sup. Ct. opinion at 14); see ECF 18-17 at 177 (Hearing Tr. at

                                   2   165). Moreover, during his testimony, Patrick Smith did not deny making the identification: He

                                   3   acknowledged that he said something “to the D.A. to suggest that [he] could possibly or might

                                   4   possibly identify Mr. Rushing as the shooter” but testified that he “never said, point blank, he was

                                   5   the shooter.” ECF 18-17 at 90 (Hearing Tr. at 83); see ECF 18-17 at 177 (Hearing Tr. at 165).

                                   6   The Superior Court found that Patrick Smith’s prior identification or Petitioner as the shooter

                                   7   undermined his testimony at the evidentiary hearing that Petitioner was not the shooter. ECF 18-

                                   8   17 at 363 (Sup. Ct. opinion at 18).

                                   9          Third, at the evidentiary hearing, Patrick Smith “testified that he knew who ‘C’ is,” but

                                  10   repeatedly “refused . . . to identify him.” ECF 18-17 at 362 (Sup. Ct. opinion at 17); see ECF 18-

                                  11   17 at 144 (Hearing Tr. at 138). As the Superior Court explained, this refusal deprived “the court

                                  12   and counsel the opportunity to examine, confirm or refute his claim”:
Northern District of California
 United States District Court




                                  13                  For example, the court and counsel were unable to examine Smith about
                                              the “real shooter’s” physical characteristics as they compared to Petitioner. No
                                  14          one was given the opportunity to determine if the “real shooter” had an alibi. No
                                              one was able to compare to see if the “real shooter” was one of the many
                                  15          photographs shown to and rejected by Green.
                                  16
                                       The court therefore found that “his refusal to give complete testimony undermined his credibility.”
                                  17
                                       Id.
                                  18
                                              Fourth, “[t]he Court considered Smith’s potential bias in determining credibility.” ECF
                                  19
                                       18-17 at 363 (Sup. Ct. opinion at 18). Specifically, Patrick Smith was a co-defendant of
                                  20
                                       Petitioner’s; he had been charged for the same incident that gave rise to the instant case. See id. at
                                  21
                                       357 (Sup. Ct. opinion at 12). The Court noted:
                                  22
                                                      Smith did not make any statement that Petitioner was not the shooter until
                                  23          after his own case resolved and he no longer could be tried and thus suffer penal
                                              consequences for his actions during the homicide. Smith did not offer a plausible
                                  24          explanation for why he waited so long to come forward. Even then, Smith did not
                                              come forward to law enforcement, but instead did nothing until he was contacted
                                  25          by Petitioner’s father.
                                  26
                                       See id. at 363 (Sup. Ct. opinion at 18). The Superior Court further emphasized that “Smith gave
                                  27
                                       his affidavit at the behest of and witnessed by Ollie Rushing, Petitioner’s father,” and that “Ollie
                                  28
                                                                                         44
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 45 of 56




                                   1   Rushing was present in court while Smith testified.” Id. at 364 (Sup. Ct. opinion at 19). Petitioner

                                   2   does not dispute any of these facts, but wonders “how this shows bias.” Pet. at m-24. The

                                   3   potential bias, however, is clear: Patrick Smith could have been motivated by a desire to help

                                   4   Petitioner or Petitioner’s father. In any event, this was just one of several factors relied upon by

                                   5   the court.

                                   6          Fifth, the Court “considered Smith’s demeanor while testifying”:

                                   7                  When Smith was answering questions about the events preceding the
                                              murder, and even about the murder itself, he was clear and answered questions
                                   8          directly. His memory was detailed and precise. It duplicated the details he told his
                                              lawyer about the crime as memorialized in the proffer given to Greg Dolge and
                                   9          admitted as an exhibit. This portion of his testimony also closely paralleled the
                                  10          testimony of Robert Green. Smith, however, was evasive when asked questions
                                              about his previous statements regarding the identity of the shooter. Although he
                                  11          clearly stated at the hearing that Petitioner was not the shooter, he was loath to
                                              admit that he also clearly told Greg Dolge that Petitioner was the shooter. Instead
                                  12          he admitted he might have "said something to suggest that he could possibly
Northern District of California
 United States District Court




                                              identify” Petitioner as the shooter.
                                  13

                                  14   ECF 18-17 at 364 (Sup. Ct. opinion at 19). It is certainly proper to consider demeanor in assessing

                                  15   credibility, see Fenton, 474 U.S. at 114, and this Court is in no position to second guess the

                                  16   Superior Court’s assessment of demeanor.

                                  17          Sixth, ‘[t]he Court considered Smith’s history of committing crimes of moral turpitude.”

                                  18   ECF 18-17 at 364 (Sup. Ct. opinion at 19). It is undisputed that Patrick Smith has “multiple

                                  19   convictions for robbery and attempted robbery, a conviction for a felony gun charge, a conviction

                                  20   for evading the police, [and] a conviction for felony grand theft.” Id. Petitioner does not assert

                                  21   any constitutional error in the Superior Court’s consideration of these crimes to assess Patrick

                                  22   Smith’s credibility, which is plainly permitted under California law. Hinton, 37 Cal. 4th at 888.

                                  23          As shown, the record supports the Superior Court’s well-reasoned finding that Patrick

                                  24   Smith’s testimony was not credible; the Court therefore defers to that finding. The Superior Court

                                  25   also appropriately considered Patrick Smith’s testimony “against the backdrop of the trial

                                  26   testimony,” especially the testimony of eyewitness Robert Green. Accordingly, this Court sees no

                                  27   error in Superior Court’s finding that Patrick Smith’s testimony was not sufficiently credible to

                                  28   justify relief under § 1473(b)(3).

                                                                                         45
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 46 of 56




                                   1          Finally, Petitioner argues that the Superior Court was wrong to conclude that Petitioner’s

                                   2   phone records and the “newly enhanced video of the shooting” presented would not likely have

                                   3   changed the outcome at trial, pursuant to § 1473(b)(3). Pet. at m-26. But remember: The Superior

                                   4   Court found that these were not “new evidence” within the meaning of § 1473(b)(3)(B) (“‘[N]ew

                                   5   evidence’ means evidence that has been discovered after trial, that could not have been discovered

                                   6   prior to trial by the exercise of due diligence, and is admissible and not merely cumulative,

                                   7   corroborative, collateral, or impeaching.”). The cell phone records were provided to defense

                                   8   counsel before the time of trial, ECF 18-17 at 368 (Sup. Ct. opinion at 23); as for the video, “the

                                   9   original video was provided to counsel before trial and was played at trial” and Petitioner

                                  10   stipulated that “the technology used to ‘enhance’ it was available before trial. Id. at 367 (Sup. Ct.

                                  11   opinion at 22). Petitioner does not specifically challenge the Superior Court’s findings on this

                                  12   issue, and this Court sees no error. Because § 1473(b)(3)(A) provides for relief only in cases of
Northern District of California
 United States District Court




                                  13   “new evidence,” the Superior Court was not required to consider the phone records or the video at

                                  14   all. As a result, even apart from the deference this Court must afford the Superior Court’s

                                  15   assessment of the weight of evidence, the Superior Court did not err in finding that the standard

                                  16   set out by § 1473(b)(3) was not met.

                                  17          Having found no violation of federal or constitutional law stemming from the Superior

                                  18   Court’s rejection of Petitioner’s claim under § 1473(b)(3), Petitioner’s request for habeas relief in

                                  19   Claim 5 is DENIED.

                                  20          F.    Claim 6: Due Process Violation Based on Exclusion of Evidence at Post-
                                                    Conviction Evidentiary Hearing
                                  21
                                              Claim 6 also pertains to Petitioner’s claim of new evidence under California Penal Code
                                  22
                                       § 1473(b)(3). As alluded to above, there was a fourth piece of “new evidence” that Petitioner
                                  23
                                       proffered in his state habeas petition that ultimately was not considered by the Superior Court
                                  24
                                       (Case No. 166345). That evidence was a declaration from Yolanda Washington that she was
                                  25
                                       present in the apartment at 1406 77th Avenue when “C” left to pursue the victim and that “C” is
                                  26
                                       an individual named Charles Lynn Dunn, Jr., not Petitioner. ECF 18-17 at 355 (Sup. Ct. opinion
                                  27
                                       at 10); see ECF 18-16 at 121-24 (Ex. 4, 5 to state habeas petition). In Claim 6, Petitioner contends
                                  28
                                                                                        46
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 47 of 56




                                   1   that the Superior Court’s failure to consider Washington’s declaration violated his Fourteenth

                                   2   Amendment right to due process. The Court finds there has been no such violation and denies

                                   3   Petitioner’s claim for relief.

                                   4               i.    State Court Decision
                                   5           As set forth in the Factual Background section, see supra Part II.B., Petitioner sought to

                                   6   introduce testimony from Yolanda Washington at the evidentiary hearing on his claim under

                                   7   California Penal Code § 1473(b)(3). In support of his request, Petitioner proffered an affidavit

                                   8   signed on June 12, 2012 by Ms. Washington in which she stated that she was the renter of the

                                   9   apartment at 1406 77th Avenue from which “C” and his compatriots exited immediately prior to

                                  10   the murder. ECF 18-17 at 355 (Sup. Ct. opinion at 10); see ECF 18-16 at 121-24 (Ex. 4, 5 to state

                                  11   habeas petition). Ms. Washington further stated that “C” was not Petitioner and identified “C” as

                                  12   another individual, Charles Lynn Dunn, Jr. ECF 18-17 at 355 (Sup. Ct. opinion at 10); see ECF
Northern District of California
 United States District Court




                                  13   18-16 at 121-24 (Ex. 4 to state habeas petition).

                                  14           Prior to the evidentiary hearing, the Superior Court held that Ms. Washington’s testimony

                                  15   was not “newly discovered” under § 1473(b)(3)(B), but nevertheless agreed to consider it:

                                  16                    Once the threshold of new evidence raises doubt about the defendant’s
                                               guilt, then the court can consider evidence that does not technically qualify as
                                  17           newly discovered. (In re Hall (1981) 30 Cal. 3d 408.) The Court found that Ms.
                                               Washington’s testimony, Petitioner’s cellphone records and the “enhanced video”
                                  18           were not newly discovered; however the Court nevertheless agreed to consider
                                  19           any testimony or evidence at the hearing under the reasoning of Hall.

                                  20   ECF 18-17 at 356 (Sup. Ct. opinion in Case No. 166345 at 11); see also ECF 18-17 at 15-16

                                  21   (Hearing Tr. at 8-9).

                                  22           Come time for the hearing, however, Petitioner was unable to procure Ms. Washington to

                                  23   testify live: “Petitioner’s efforts to subpoena Ms. Washington eventually failed, despite the Court

                                  24   granting three motions to continue to facilitate locating her, over a span of almost five months.”

                                  25   ECF 18-17 at 356 (Sup. Ct. opinion in Case No. 166345 at 11); see also ECF 18-17 at 15-16

                                  26   (Hearing Tr. at 8-9). When Petitioner moved for a fourth continuance based on the unavailability

                                  27   of Ms. Washington, the Superior Court denied the motion. ECF 18-17 at 36-37 (Hearing Tr. at

                                  28   29-30). Petitioner responded by asking the court to instead consider Ms. Washington’s affidavit
                                                                                           47
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 48 of 56




                                   1   pursuant to In Re Miles, 7 Cal. App. 5th 821 (2017). ECF 18-17 at 38-40 (Hearing Tr. at 31-33).

                                   2   The Superior Court rejected that request in an oral ruling, distinguishing the instant case from

                                   3   Miles:

                                   4                    [U]nlike Miles, . . . we have nothing that points to any basis to allow,
                                                under the Evidence Code, Washington’s statement. The co-defendant’s
                                   5            statement, um, was, albeit not a Declaration against his interest because the statute
                                                of limitations had applied, but there were negative consequences that the Court
                                   6            viewed in a manner that said one would not make these statements under these
                                   7            circumstances because of the potential negative consequences were it not true.
                                                And we can couple that with the fact that the two co-defendants testified and said
                                   8            exactly what’s in the affidavit, and other witnesses who testified said exactly
                                                what’s in the affidavit.
                                   9
                                                        So based on all of that, they allowed it, finding clearly it was trustworthy.
                                  10            But that doesn’t exist here. There is absolutely no negative consequence at all
                                                that this Court can use for the utilization of an affidavit, a piece of paper of Ms.
                                  11            Yolanda Washington. Saying that the D.A. interviewed her which is not a
                                                statement that’s under oath, which would be the case if she were testifying in
                                  12            court and have legal consequences, to me, is not sufficient. Merely a statement
Northern District of California
 United States District Court




                                  13            saying, This is what, in fact, happened, by someone that the Court has never seen,
                                                the Court has never heard, the Court has never looked at their demeanor, the
                                  14            Court has never seen their responses—which are all factors that the Court can
                                                view if she is here in court—and to say that that’s trustworthy, I’m sorry, I just
                                  15            don’t see that as in this case.
                                  16                    I would even need to find, as you argued, Mr. Lew, that other evidence is
                                                credible that corroborates what’s in Miss Washington’s affidavit in order to
                                  17            essentially be able to consider because that is one of the findings and factors that
                                                Miles looked at.
                                  18
                                                         I have no idea what the evidence is going to show in Mr. Rushing’s matter
                                  19            in this hearing, and I certainly had no opinion at this point as to whether or not I
                                                will find that that evidence is credible or not credible and whether it is credible
                                  20            and consistent with corroborating Ms. Washington’s affidavit.
                                  21                    I mean, this is a classic reason that you do not have papers coming to the
                                                Court in writing without the ability to cross-examine those individuals. The law
                                  22            has built into it a 1202 exception: If you say something under oath that you have
                                                said otherwise in another context, you get the ability under oath to confront them
                                  23
                                                with that so you can assess their credibility. But simply to put papers before the
                                  24            Court and say, She said this is true in this affidavit, but in this statement to a law
                                                enforcement officer, the district attorney, she said something different, and to
                                  25            have that have the ora [sic] of credibility for purposes of the factors present in the
                                                Evidence Code, I just simply find do not exist.
                                  26
                                                         This is just a statement by Yolanda Washington, the affidavit. It was
                                  27            made out of court and would be used, if I allow it, as to the truth of what’s in the
                                                affidavit without any opportunity to cross-examine her, to ask her any questions at
                                  28            all, to assess her credibility, and in my view, it is just pure through-and-through
                                                                                            48
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 49 of 56




                                              hearsay with no exception for such a piece of paper coming into evidence. And I
                                   1          am not prepared to create an exception to the hearsay rule to consider Yolanda
                                   2          Washington’s affidavit at this habeas proceeding under these circumstances.

                                   3   Id. at 46-50 (Hearing Tr. at 39-43). In other words, the Superior Court excluded Washington’s

                                   4   affidavit as inadmissible hearsay.

                                   5          Petitioner now challenges that ruling.

                                   6              ii.   Discussion
                                   7          Petitioner claims that the Superior Court erred in two respects: (1) in ruling that Ms.

                                   8   Washington’s proposed testimony was not “new” evidence under California Penal Code

                                   9   § 1473(b)(3)(B), and (2) in refusing the consider Ms. Washington’s affidavit when she was

                                  10   unavailable to testify in person at the evidentiary hearing. See Pet. at m-28 to m-29.

                                  11          The Court quickly disposes of the first argument. Although the Superior Court found Ms.

                                  12   Washington’s proposed testimony was not “newly discovered” under the definition in California
Northern District of California
 United States District Court




                                  13   Penal Code § 1473(b)(3)(B)—i.e., “For the purposes of this section, ‘new evidence’ means

                                  14   evidence that has been discovered after trial, that could not have been discovered prior to trial by

                                  15   the exercise of due diligence, and is admissible and not merely cumulative, corroborative,

                                  16   collateral, or impeaching”—the Superior Court went to say that it would consider the evidence

                                  17   anyhow. Thus, there could be no prejudice from the Superior Court’s statement that Ms.

                                  18   Washington’s evidence was not new.

                                  19          The Court now turns to Petitioner’s second argument: that the Superior Court erred in

                                  20   refusing to consider the Washington affidavit. As the above-quoted portion of the hearing

                                  21   transcript shows, the parties agreed—as they appear to here—that the Washington affidavit is

                                  22   hearsay, which is inadmissible under California Evidence Code § 1200, “except as provided by

                                  23   law.” See also In re Fields, 51 Cal. 3d 1063, 1070 (1990) (“[A]n out-of-court declaration is

                                  24   hearsay, and unless subject to some exception permitting it to be admitted, should be excluded

                                  25   upon timely and proper objection.”). Petitioner did not assert that the affidavit fell within one of

                                  26   the specific exceptions to hearsay in the California Evidence Code, §§ 1220 et seq. Instead,

                                  27   Petitioner argued that it was admissible under In re Miles, 213 Cal. Rptr. 3d 770 (2017), a case in

                                  28   which the California Court of Appeal admitted a hearsay declaration despite the lack of an
                                                                                        49
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 50 of 56




                                   1   applicable hearsay exception. Id. at 787-88. The Miles court considered the declaration because

                                   2   of the “the unique circumstances of [the] case” established the trustworthiness of the declaration.

                                   3   Id. The case was ordered depublished on May 10, 2017. Cal. Supreme Ct. Dkt. No. S240683. As

                                   4   the above-quoted passage shows, the Superior Court determined that the circumstances present in

                                   5   Miles were not true of the Washington affidavit and therefore declined to consider it. Petitioner

                                   6   contends that was error.

                                   7          At the outset, the Court reiterates that, as explained in detail with regard to Claim 1, a

                                   8   violation of state evidence law is not a sufficient basis for federal habeas relief. Kernan, 197 F.3d

                                   9   at 1031; Estelle, 502 U.S. at 67-68. Hence, Petitioner’s claim that the Superior Court’s exclusion

                                  10   of the Washington affidavit violated California evidence law, even if correct, does not justify

                                  11   habeas relief; Petitioner must show that “a specific federal constitutional or statutory provision” is

                                  12   violated or the error is of such magnitude that it “deprive[s] the defendant of the fundamentally
Northern District of California
 United States District Court




                                  13   fair trial guaranteed by due process.” Maass, 45 F.3d at 1357.

                                  14          In this regard, it is significant that Petitioner’s argument concerns his right to

                                  15   postconviction relief. The U.S. Supreme Court has made clear that a habeas claimant’s right to

                                  16   due process “is not parallel to a trial right”; because the defendant “has already been found guilty

                                  17   at a fair trial,” his due process right is more “limited.” Osborne, 557 U.S. at 69. Indeed, the

                                  18   Constitution does not require states to provide postconviction relief to prisoners at all.

                                  19   Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394, 402 (2001). “When a State chooses to

                                  20   offer help to those seeking relief from convictions, due process does not dictate the exact form

                                  21   such assistance must assume.” Id. (internal quotations omitted). “[T]he State accordingly has

                                  22   more flexibility in deciding what procedures are needed in the context of postconviction relief.”

                                  23   Id. For instance, “[t]here is no constitutional right to an attorney in state post-conviction

                                  24   proceedings.” Coleman v. Thompson, 501 U.S. 722, 752 (1991). The U.S. Supreme Court has

                                  25   likewise rejected a defendant’s right of access to DNA evidence for use in postconviction

                                  26   proceedings. Osborne, 557 U.S. at 69.

                                  27          The U.S. Supreme Court has never recognized a right to have newly discovered evidence

                                  28   considered during postconviction proceedings—much less a right to have hearsay statements
                                                                                         50
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 51 of 56




                                   1   considered. See Herrera v. Collins, 506 U.S. 390, 400 (1993). The Ninth Circuit has also

                                   2   “specifically stated that federal habeas relief is not available to redress alleged procedural errors in

                                   3   state post-conviction proceedings.” Ortiz v. Stewart, 149 F.3d 923, 939 (9th Cir. 1998). For both

                                   4   reasons, Petitioner cannot show a violation of clearly established federal or constitutional law

                                   5   based on the Superior Court’s refusal to admit evidence that is undisputedly hearsay.

                                   6          In any event, the Court finds no error under California evidence law. Petitioner argues that

                                   7   the Superior Court “relied heavily on the Miles, supra, decision to conclude that it did not have to

                                   8   take notice of an unreliable affidavit, but Miles is not good law.” Pet. at m-29. This argument

                                   9   wholly mischaracterizes the Superior Court’s ruling. As explained above, it was Petitioner who

                                  10   sought admission of the affidavit under Miles; the Superior Court declined to do so, distinguishing

                                  11   Miles from the instant case. That Miles has since been depublished only supports the Superior

                                  12   Court’s decision not to rely upon it.
Northern District of California
 United States District Court




                                  13          Petitioner also challenges the Court of Appeal’s determination that Washington’s affidavit

                                  14   lacked sufficient indicia of trustworthiness to justify its admission under Miles. See Pet. at m-29.

                                  15   But regardless of the affidavit’s trustworthiness, Petitioner points to no authority under California

                                  16   law requiring a court to admit hearsay in the absence of a specific statutory exception. Even

                                  17   Miles—which Petitioner emphasizes is “not good law”—did not hold that a court is required to

                                  18   admit hearsay evidence where there are other indicia of trustworthiness; indeed, the Miles court

                                  19   expressly stated that its “ruling regarding the admissibility of Bailey’s declaration is not binding

                                  20   on the trial court.” In re Miles, 213 Cal. Rptr. 3d at 788. The Court therefore rejects Petitioner’s

                                  21   attempt to relitigate the issue of whether Washington’s affidavit was trustworthy; the Superior

                                  22   Court was not required to admit it in any event.

                                  23          For the foregoing reasons, the Court finds no merit in Petitioner’s contention that the

                                  24   Superior Court’s exclusion of the Washington affidavit amounted to constitutional error.

                                  25   Petitioner’s claim for relief based on Claim 6 is DENIED.

                                  26          G.    Claim 7: Brady Violation
                                  27          Under Brady v. Maryland, 373 U.S. 83 (1963), the State violates a defendant’s right to due

                                  28   process if it withholds evidence that is favorable to the defense and material to the defendant's
                                                                                          51
                                            Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 52 of 56




                                   1   guilt or punishment. See Smith v. Cain, 565 U.S. 73, 75 (2012). Petitioner’s Claim 7 is that the

                                   2   prosecution committed a Brady violation by failing to disclose “that Oakland police officers,

                                   3   including Steven No[w]ak, the chief investigator on this case, obtained and supplied $500 in

                                   4   reward money to eyewitness Green after trial, as a reward for his identifying and testifying against

                                   5   Petitioner.” Pet. at m-30.10 This claim was rejected by the Court of Appeal on collateral review,

                                   6   and the Court now rejects it as well.

                                   7               i.   Factual Background
                                   8           Petitioner’s original habeas petition, Case No. 17-CV-05195-BLF, laid out the factual

                                   9   basis for his Brady claim, and Petitioner now incorporates that material by reference.

                                  10           Petitioner made a post-trial discovery request to the Alameda County District Attorney’s

                                  11   Office regarding the possibility that eyewitness Robert Green might receive a reward through the

                                  12   Crime Stoppers program. See ECF 18-16 at 72, 141. The responsive documents indicated that
Northern District of California
 United States District Court




                                  13   following Petitioner’s trial, Officer Nowak had recommended that Green receive the maximum

                                  14   Crime Stoppers reward; that request was apparently approved. See ECF 18-16 at 143 (Exhibit 10

                                  15   to Petition for Writ of Habeas Corpus before the California Court of Appeal, No. A137965). In

                                  16   particular, Petitioner’s claim relies upon an email written by Officer Nowak to Deputy District

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       10
                                         In his Petition, Petitioner sometimes misspells Officer Steve Nowak’s name as “Novak.” Those
                                       errors have been altered in this Order.
                                                                                        52
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 53 of 56




                                   1   Attorney Norbert Chu, see Pet. at m-30:

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   ECF 18-16 at 142 (Exhibit 10 to Petition for Writ of Habeas Corpus before the California Court of
                                  14   Appeal, No. A137965).
                                  15          Based on these documents, Petitioner asserts that “Officer No[w]ak admits that he
                                  16   discussed a monetary reward with Green before he testified.” Pet. at m-30. Petitioner further
                                  17   “alleges on information and belief that both officer No[w]ak and Green knew, prior to trial, that
                                  18   reward money was available and likely to be paid to Green.” Id.
                                  19              ii.   State Court Decision
                                  20          The Court of Appeal summarily denied Petitioner’s Brady claim in the state habeas portion
                                  21   of its consolidated order:
                                  22                  Likewise, we find no merit in the claim that the prosecution committed
                                              Brady error (Brady v. Maryland (1963) 373 U.S. 83) by failing to disclose Green's
                                  23          “Crime Stopper” reward or engaged in misconduct by arguing at trial that Green
                                              “had nothing to gain” by testifying against defendant. There is no indication in
                                  24          the allegations of the petition or the supporting exhibits that Green asked for or
                                  25          was promised the reward or knew prior to trial that he was likely to receive the
                                              reward for his testimony.
                                  26
                                       People v. Smith, 2013 WL 4017400, at *12.
                                  27
                                                 iii.   Discussion
                                  28
                                                                                       53
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 54 of 56




                                   1          To reiterate, Petitioner claims that the prosecution committed a Brady violation by failing

                                   2   to disclose prior to trial “that Oakland police officers, including Steven No[w]ak, the chief

                                   3   investigator on this case, obtained and supplied $500 in reward money to eyewitness Green after

                                   4   trial, as a reward for his identifying and testifying against Petitioner.” Pet. at m-30. Below, the

                                   5   Court finds that the record in this case does not vindicate Petitioner’s claim.

                                   6          “There are three components of a true Brady violation: The evidence at issue must be

                                   7   favorable to the accused, either because it is exculpatory, or because it is impeaching; that

                                   8   evidence must have been suppressed by the State, either willfully or inadvertently; and prejudice

                                   9   must have ensued.” Strickler v. Greene, 527 U.S. 263, 281 (1999). In this case, Petitioner’s claim

                                  10   falls short at the very first component.

                                  11          As it is undisputed that Green was not given a reward until after trial, the evidence that

                                  12   Petitioner says was not disclosed prior to trial is that “No[w]ak and Green knew, prior to trial that
Northern District of California
 United States District Court




                                  13   reward money was available and likely to be paid to Green.” Pet. at m-30. The only support

                                  14   Petitioner cites for this claim is the above email, in which Officer No[w]ak supposedly “admits

                                  15   that he discussed a monetary reward with Green before he testified.” Pet. at m-30. Yet, Petitioner

                                  16   fails to point to any particular passage of the email containing the alleged “admission.” On the

                                  17   contrary, Officer Nowak specifically avers that “[Green] was never promised anything for his

                                  18   assistance at anytime [sic] and he never asked [for] any reward.” Officer Nowak further states that

                                  19   Green “never . . . knew anything about Crime Stoppers or in fact any reward that was available for

                                  20   information related to this case,” that a “recorded interview . . . show[s] that the witness had no

                                  21   knowledge of any reward and he came forward only with the intent to do the right thing.” Officer

                                  22   Nowak explains that he later “took it upon [him]self to ask Crime Stoppers for some money”

                                  23   because he “felt that a good deed should not go unnoticed, although [Green] never asked.” These

                                  24   statements contradict Petitioner’s unsupported allegation that Officer Nowak “admitted” to having

                                  25   discussed a reward with Green before trial.

                                  26          The Court therefore rejects Petitioner’s contention that Officer Nowak’s email evinces any

                                  27   exculpatory facts. As Petitioner cites no other evidence that was allegedly suppressed by the state,

                                  28   the Court must DENY Claim 7.
                                                                                         54
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 55 of 56



                                              H.     Claim 8: Cumulative Prejudice
                                   1
                                               Claim 8 is one of cumulative prejudice. Pet. at m-31 to m-32. The Ninth Circuit has held
                                   2
                                       that, in exceptional cases, while no single trial error is sufficiently prejudicial to warrant reversal,
                                   3
                                       the cumulative effect of several trial errors may prejudice a defendant so much that his conviction
                                   4
                                       must be overturned. See Alcala v. Woodford, 334 F.3d 862, 893–95 (9th Cir. 2003). However,
                                   5
                                       cumulative error can only be present where no single error is sufficiently prejudicial, but the effect
                                   6
                                       of multiple errors compounds one another’s impact. See Alcala, 334 F.3d at 893–95. Where, as
                                   7
                                       here, “there is no single constitutional error ..., there is nothing to accumulate to a level of
                                   8
                                       constitutional violation.” Mancuso v. Olivarez, 292 F.3d 939, 957 (9th Cir. 2002); see also Hayes
                                   9
                                       v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011) (holding that where no error reaches constitutional
                                  10
                                       magnitude on habeas review, no cumulative error is possible). Petitioner’s claim that cumulative
                                  11
                                       error requires reversal of his conviction is meritless.
                                  12
Northern District of California
 United States District Court




                                        V.     REQUEST FOR EVIDENTIARY HEARING
                                  13
                                               In his Amended Petition, Rushing makes a general request for an evidentiary hearing as to
                                  14
                                       his claims. See Pet. at p-12. Rushing has made no arguments in support of his request, however,
                                  15
                                       and Rushing’s claims do not appear to raise any factual disputes that require an evidentiary
                                  16
                                       hearing. See Cullen v. Pinholster, 563 U.S. 170, 183 (2011) (when state court record precludes
                                  17
                                       habeas relief under § 2254(d), district court not required to hold evidentiary hearing).
                                  18
                                       Accordingly, the request for an evidentiary hearing is DENIED.
                                  19
                                       VI.     CERTIFICATE OF APPEALABILITY
                                  20
                                               The federal rules governing habeas cases brought by state prisoners require a district court
                                  21
                                       that issues an order denying a habeas petition to either grant or deny therein a certificate of
                                  22
                                       appealability. See Rules Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of
                                  23
                                       appealability “only if the applicant has made a substantial showing of the denial of a constitutional
                                  24
                                       right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the constitutional claims on
                                  25
                                       the merits, the showing required to satisfy § 2253(c) is straightforward: The petitioner must
                                  26
                                       demonstrate that reasonable jurists would find the district court’s assessment of the constitutional
                                  27
                                       claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  28
                                                                                          55
                                         Case 5:18-cv-02351-BLF Document 27 Filed 05/12/20 Page 56 of 56




                                   1           Here, petitioner has not made such a showing; accordingly, a certificate of appealability

                                   2   will not issue.

                                   3   VII.    ORDER
                                   4           In sum, the Court rejects all eight of Petitioner’s claims. Petitioner’s request for a writ of

                                   5   habeas corpus pursuant to 28 U.S.C. § 2254(d) is, therefore, DENIED. His request for an

                                   6   evidentiary hearing is likewise DENIED.

                                   7

                                   8   IT IS SO ORDERED.

                                   9   Dated: May 12, 2020

                                  10                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         56
